





ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (this “Agreement”) is dated as of March 1, 2013 by
and between Spindle, Inc., a Nevada corporation with a principal address of
18835 North Thompson Peak Parkway, Scottsdale, AZ 85255 (“Buyer”), and
MeNetwork, Inc., a Delaware corporation with a principal address of 4800
Baseline Road, Suite E104-303, Boulder, CO 80303 (“Seller”).




RECITALS




WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Assets of
the Business (as each such term is hereinafter defined) of Seller for the
consideration and on the terms set forth in this Agreement.




WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(C) of the Code (as hereinafter defined)
and the regulations corresponding thereto, so that the transactions contemplated
hereby shall qualify as a tax free reorganization under the Code;




NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:




ARTICLE I

DEFINITIONS AND USAGE




     Section 1.1. Definitions. Capitalized terms not defined in this Section 1.1
shall have the meanings ascribed to them elsewhere in this Agreement. For
purposes of this Agreement, the following terms and variations thereof have the
meanings specified or referred to in this Section 1.1:




     “Accounts Payable” - all trade accounts payable and accruals (other than
Tax accruals) of Seller to Persons arising in the Ordinary Course of Business.




     “Accounts Receivable” - all notes and accounts receivable of Seller and all
other evidences of indebtedness of any Person held by Seller, including all
trade accounts receivable and other accounts and moneys receivable of Seller.




“Acquisition Proposal” - shall have the meaning ascribed to it in Section
5.13(c).




“Aggregate Share Consideration” - shall have the meaning ascribed to it in
Section 2.3(a).




“Assets” - shall have the meaning ascribed to it in Section 2.1.




“Assumed Liabilities” - shall have the meaning ascribed to it in Section 2.4.




“Best Efforts” - the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to achieve that result as
expeditiously as possible.




     “Breach” - any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.




     “Business” - the business of developing, marketing and licensing a mobile
marketing platform for use by merchants and consumers.




     “Business Day” - shall have the meaning ascribed thereto in Rule
14d-1(g)(3) under the Exchange Act.




     “Closing” - the time on the Closing Date when all of the obligations and
conditions set forth in Section 2.6 are satisfied.





--------------------------------------------------------------------------------










“Closing Statement” - the statement of Accounts Receivable and Specified Assumed
Liabilities mutually agreed upon by Buyer and Seller prior to the Closing.




     “Closing Date”- the date on which the Closing occurs.




     “Code” - the Internal Revenue Code of 1986, as amended.




     “Consent” - any approval, consent, ratification, waiver or other
authorization.

    

“Contemplated Transactions” - all of the transactions contemplated by this
Agreement.




     “Contract” - any agreement, contract, Lease, consensual obligation, promise
or undertaking (whether written or oral and whether express or implied) that is
legally binding.




“Deferred Consent” - an agreement to assign or transfer any Contract, Consent or
Governmental Authorization, or any claim, right or benefit arising thereunder or
resulting therefrom, if an attempted assignment or transfer thereof, without the
consent of a third party thereto or of the issuing Governmental Body, as the
case may be, would constitute a breach thereof.




“Deferred Item” - the Contract, Consent or Governmental Authorization to which
Deferred Consent relates.




     “Disclosure Letter” - the letter delivered by Seller to Buyer concurrently
with the execution and delivery of this Agreement containing disclosures that
constitute exceptions to the representations and warranties of Seller contained
in Article III of this Agreement.




     “Effective Time” - the date and time when the Contemplated Transactions
become effective.




     “Employee Plans” - all “employee benefit plans” as defined by Section 3(3)
of ERISA, all specified fringe benefit plans as defined in Section 6039D of the
Code, and all other bonus, incentive-compensation, deferred-compensation,
profit-sharing, stock-option, stock-appreciation-right, stock-bonus,
stock-purchase, employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract
or understanding.




     “Encumbrance” - any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.




     “Environmental, Health and Safety Liabilities” - any cost, damages,
expense, liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law.




     “Environmental Law” - any Legal Requirement that requires or relates to
preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the environment.




     “ERISA” - the Employee Retirement Income Security Act of 1974.




"Escrow Agent” - the Buyer’s transfer agent, Manhattan Transfer Registrar Co.,
as escrow agent.




"Escrow Agreement” - shall have the meaning ascribed to it in Section 6.4.




“Exchange Act” - the Securities Exchange Act of 1934, as amended.








2




--------------------------------------------------------------------------------










     “GAAP” - generally accepted accounting principles in the United States of
America.




     “Governing Documents” - with respect to any corporation, (a) its
certificate or articles of incorporation and its bylaws; (b) all equityholders’
agreements, voting agreements, voting trust agreements, or other agreements or
documents relating to the organization, management or operation of the
corporation or relating to the rights, duties and obligations of the equity
holders of the corporation; and (c) any amendment or supplement to any of the
foregoing.




     “Governmental Authorization” - any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.




     “Governmental Body” - any federal, state, local, municipal, foreign or
other government, including any governmental or quasi-governmental authority of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi-governmental powers),
any multinational organization or body, any body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, or any official of any of the
foregoing.




“Hired Active Employees” – shall have the meaning ascribed to it in Section
5.1(b)(i).




     “Holdback Shares” - means seven hundred fifty thousand (750,000) shares of
the Aggregate Share Consideration.




     “Indemnification Escrow” - shall mean three hundred and fifty thousand
(350,000) shares out of the Aggregate Share Consideration, allocated among the
Indemnifying Stockholders as provided on Schedule 1.1.




“Indemnifying Stockholders” – shall mean those Selling Stockholders named on
Schedule 1.1.




      “Investor Representation Statement” - shall have the meaning ascribed to
it in Section 2.9.




     “IRS” - the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.




     “Knowledge” - a Person will be deemed to have Knowledge of a particular
fact or other matter if that Person is actually aware of that fact or matter or
if a prudent individual could be expected to discover or otherwise become aware
of that fact or matter in the course of conducting a reasonably comprehensive
investigation regarding the accuracy of any representation or warranty contained
in this Agreement.  




     “Lease” - any real property lease or any lease or rental agreement,
license, right to use or installment and conditional sale agreement to which
Seller is a party and any other Seller Contract pertaining to the leasing or use
of any Tangible Personal Property.




     “Legal Requirement” - any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.




     “Liability” - with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.











3




--------------------------------------------------------------------------------










     “Material Adverse Effect” - any event, change or effect which has a
material adverse effect on (i) the Business, the Assets, or the Liabilities,
results of operations or financial condition of Seller, (ii) a material adverse
effect on the ability of Seller to consummate the Contemplated Transactions, or
(iii) Buyer’s ability to operate the Business immediately after Closing in the
manner operated by Seller before Closing; provided, however, that a Material
Adverse Effect with respect to Seller shall not include (i) changes in the
United States or world financial markets or general business or economic
conditions, (ii) developments, trends or conditions related to the industries in
which Seller operates as of the date hereof except where the same has had or
would reasonably be expected to have a disproportionate effect on Seller as
compared to other Persons operating in such industries, (iii) effects arising
from changes in United States or world political or social conditions, including
war or terrorism, (iv) changes in GAAP or interpretations thereof, (v) changes
in any Legal Requirement or the proposal or enactment of any new Legal
Requirement except where such change or proposal has had or would reasonably be
expected to have a disproportionate effect on Seller  as compared to other
Persons operating in the same industries as the Purchaser as of the date hereof,
(vi) the execution or announcement of, or the taking of any actions with respect
to, this Agreement or any of the Contemplated Transactions, or (vii) any
condition that is substantially cured before the earlier of the Closing Date or
the date on which this Agreement is terminated pursuant to Article VIII.




     “Occupational Safety and Health Law” - any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.




     “Order” - any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.




     “Ordinary Course of Business” - an action taken by a Person will be deemed
to have been taken in the Ordinary Course of Business only if that action:




          (a) is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal,
day-to-day operations of such Person;




          (b) does not require authorization by the board of directors or
stockholders of such Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature; and




(c) is similar in nature, scope and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal, day-to-day operations of other Persons that are in the same line of
business as such Person.




     “Part” - a part or section of the Disclosure Letter.




     “Person” - an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.




     “Proceeding” - any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.




     “Record” - information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.




“Regulation D” - Regulation D promulgated under the Securities Act.




“Regulation S” - Regulation S promulgated under the Securities Act.








4




--------------------------------------------------------------------------------










     “Related Person” - With respect to a particular individual:




          (a) each other member of such individual’s Family;




          (b) any Person that is directly or indirectly controlled by any one or
more members of such individual’s Family;




          (c) any Person in which members of such individual’s Family hold
(individually or in the aggregate) a Material Interest; and




          (d) any Person with respect to which one or more members of such
individual’s Family serves as a director, officer, partner, executor or trustee
(or in a similar capacity).




     With respect to a specified Person other than an individual:




          (a) any Person that directly or indirectly controls, is directly or
indirectly controlled by or is directly or indirectly under common control with
such specified Person;




          (b) any Person that holds a Material Interest in such specified
Person;




          (c) each Person that serves as a director, officer, partner, executor
or trustee of such specified Person (or in a similar capacity);




          (d) any Person in which such specified Person holds a Material
Interest; and




          (e) any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity).




For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree and (iv) any other natural person who resides with such individual; and
(c) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.




     “Representative” - with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.




     “Requisite Seller Stockholders” - the Seller Stockholders representing a
majority of the outstanding voting power of Seller entitled to vote on a sale of
all the assets of Seller.




     “SEC” - the U.S. Securities and Exchange Commission.




“Securities Act” - the Securities Act of 1933, as amended.




     “Seller Contract” - any Contract relating to the Business (a) under which
Seller has or may acquire any rights or benefits; (b) under which Seller has or
may become subject to any obligation or liability; or (c) by which Seller or any
of the assets owned or used by Seller in connection with the Business is or may
become bound.




     “Seller Stockholders” - the holders of capital stock of Seller.





5




--------------------------------------------------------------------------------










     “Seller Stockholder Approval” -the affirmative vote or written consent of
the Requisite Seller Stockholders for the adoption and approval of this
Agreement and the Contemplated Transactions.




     “Software” - all computer software and subsequent versions thereof,
including source code, object, executable or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons
and all files, data, materials, manuals, design notes and other items and
documentation related thereto or associated therewith.




“Specified Assumed Liabilities” - shall have the meaning ascribed to it in
Section 2.4(a)(iii).




     “Spindle Average Price” - as of any date is the volume weighted average
price of Buyer’s common stock as

reported by Bloomberg LP for the ten (10) trading days immediately prior to such
date, provided that if the Spindle

Average Price is $3.00 or more, then the Spindle Average Price shall be $3.00,
and if the Spindle Average Price is

$1.00 or less, then the Spindle Average Price shall be $3.00 per share.




“Spindle Closing Shares” - shall have the meaning ascribed to it in Section
2.3(a).




“Stockholder Representative” - shall have the meaning ascribed to it in Section
10.1.




     “Tangible Personal Property” - all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property, including any inventories, of every kind
owned or leased by Seller (wherever located and whether or not carried on
Seller’s books), together with any express or implied warranty by the
manufacturers or sellers or lessors of any item or component part thereof and
all maintenance records and other documents relating thereto.




     “Tax” - any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.




     “Tax Return” - any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.




     “Third Party” - a Person that is not a party to this Agreement.




     “Third-Party Claim” - any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.




     Section 1.2. Usage; Interpretation. In this Agreement, unless a clear
contrary intention appears (i) the singular number includes the plural number
and vice versa; (ii) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (iii) reference to
any gender includes each other gender; (iv) reference to any agreement, document
or instrument means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof;
(v) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision; (vi) “hereunder,”





6




--------------------------------------------------------------------------------







“hereof,” “hereto,” “herewith” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof; (vii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding such term; (viii) use of the word “or” is used in the
inclusive sense of “and/or”; (ix) with respect to the determination of any
period of time, use of the word “from” means “from and including” and “to” means
“to but excluding”; and (x) references to documents, instruments or agreements
shall be deemed to refer as well to all addenda, exhibits, schedules or
amendments thereto.




     Section 1.3 Legal Representation of the Parties. This Agreement was
negotiated by the parties with the benefit of legal representation, and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.




ARTICLE II

SALE AND TRANSFER OF ASSETS; CLOSING




     Section 2.1. Assets to be Sold. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing Seller shall sell,
convey, assign, transfer and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, free and clear of any Encumbrances other than Permitted
Encumbrances, as defined in Section 3.8, all of Seller’s right, title and
interest in and to all of Seller’s property and assets, real, personal or mixed,
tangible and intangible, of every kind and description, wherever located,
including Accounts Receivable, provided the same are directly related to, used
in connection with, or are or will form a part of the Business but excluding the
Excluded Assets, as defined in Section 2.2.  All the property and assets to be
transferred to Buyer hereunder are herein referred to collectively as the
“Assets.” Included with the Assets shall be all Seller Contracts approved by
Buyer, a proposed list of which Seller shall deliver to Buyer prior to the
Closing Date and which list shall be subject to Buyer’s approval in its sole
discretion and upon such approval shall be attached hereto as Exhibit 2.1, and
all data and Records related to the Business, including client and customer
lists and Records, referral sources, research and development reports and
Records, production reports and Records, service and warranty Records, equipment
logs, operating guides and manuals, financial and accounting Records, creative
materials, advertising materials, promotional materials, studies, reports,
correspondence and other similar documents and Records, as each relates to the
Business.




     Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets or any other Liability of Seller, unless Buyer expressly assumes that
Liability pursuant to Section 2.4(a).




     Section 2.2. Excluded Assets. Notwithstanding anything to the contrary
contained in Section 2.1 or elsewhere in this Agreement, the following assets of
Seller (collectively, the “Excluded Assets”) are not part of the sale and
purchase contemplated hereunder, are excluded from the Assets and shall remain
the property of Seller after the Closing:




(a)

 all company minute books, equity transfer books, company seals and other
documents relating to the organization, maintenance and existence of Seller as a
corporation;




         (b) all Tax Returns filed by Seller and associated Tax Records, all
personnel Records, and all other Records that Seller is required by law to
retain in its possession, provided that copies of all such items shall be
provided to Buyer prior to the Closing;




          (c) all claims for refund of Taxes and other governmental charges of
whatever nature relating to Seller or the Assets arising prior to the Closing;




          (d) all rights of Seller under this Agreement, the Bill of Sale, and
the Assignment and Assumption Agreement and any Contract between or among Seller
and the Seller Stockholders;




          (e) all taxpayer and other identification numbers; and








7




--------------------------------------------------------------------------------










          (f) all proceeds of insurance policies and rights thereunder relating
to Excluded Assets, as well as all director and officer insurance policies.

         

     Section 2.3. Consideration.  




(a)  Closing Consideration.  




(i)  Purchase Consideration.  The consideration for the Assets will be 3,500,000
unregistered shares of Buyer’s voting common stock (the "Aggregate Share
Consideration"), issued directly to and allocated among the individual Seller
Stockholders as provided in Schedule 2.3(a)(i) at the Closing (or directly to
Seller if required under Section 368(a)(1)(C) of the Code) net of the Holdback
Shares and the Indemnification Escrow (the Aggregate Share Consideration less
the Indemnification Escrow and the Holdback Shares, the "Spindle Closing
Shares”).  




(ii) Holdback Shares.  At the Closing, Buyer shall have the right to refrain
from issuing the Holdback Shares. On the earlier to occur of a Change of Control
of Buyer (as defined in Section 2.3(h)) and the one hundred eightieth (180th)
day following the Closing Date (or the following Business Day, if such day is
not a Business Day), Buyer shall issue the Holdback Shares to Ashton Craig Page
(or directly to Seller if required under Section 368(a)(1)(C) of the Code).    




(b)  Post-Closing Adjustment.  




(i) Adjustment Amount.  If any of the Accounts Receivable reflected on the
Closing Statement are not collected within one hundred and twenty (120) days
following the Closing Date (the “AR Collection Deadline”), then, at Buyer’s
election in its sole discretion, the amount of such uncollected Accounts
Receivable shall be treated as a post-Closing negative adjustment to the
Aggregate Share Consideration on a dollar for dollar basis (the “Adjustment
Amount”), in which event all uncollected Accounts Receivable included within the
Adjustment Amount (as finally determined in accordance herewith) shall be
assigned to Seller for collection in Seller’s discretion for the benefit of
Seller.  Buyer may notify in writing Seller or the Stockholder Representative of
such election at any time from the AR Collection Deadline through the two
hundred and fortieth (240th) day following the AR Collection Deadline (such
notice date being the “Election Date”).   




(ii)  Adjustment Amount Calculation.  As soon as practicable after the Election
Date, but not later than thirty (30) days after the Election Date, Buyer shall
deliver to Seller (such date of delivery, the “Delivery Date”) its good faith
determination of the Adjustment Amount (the “Adjustment Amount Calculation”), if
any.  During the period from the Closing Date until the Delivery Date, Seller
shall give Buyer and its agents such access to the books and records of Seller
as Buyer and its agents shall reasonably request during normal business hours in
order to enable them to calculate the Adjustment Amount Calculation.  During the
period between the Delivery Date and the Objection Deadline (as defined below),
Seller and its accountants shall be given reasonable access to the books and
records of Buyer upon reasonable notice to verify the Adjustment Amount
Calculation.




(iii)  Resolution of Protest.  Within thirty (30) days after the Delivery Date
(the “Objection Deadline”), Seller may deliver to Buyer a notice of objection
(an “Objection Notice”) with respect to the Adjustment Amount Calculation.  If
no Objection Notice regarding the Adjustment Amount Calculation is delivered by
Seller to Buyer by the Objection Deadline, the Adjustment Amount Calculation
shall be final and binding on the parties hereto as the Adjustment Amount.  Any
Objection Notice regarding the Adjustment Amount Calculation shall specify the
items in the Adjustment Amount Calculation disputed by Seller and shall describe
the basis for the objection, as well as the amount in dispute.  Any other items
not so disputed by Seller shall be deemed “agreed upon”.  If an Objection Notice
is delivered in accordance with this Section 2.3(b), Buyer and Seller shall
consult with each other with respect to the objection set forth therein.  If
Buyer and Seller are unable to reach agreement within fifteen (15) days after an
Objection Notice has been given, all unresolved disputed items shall be promptly
referred to an independent auditor which (i) has never provided services to
either Buyer or Seller and (ii) is mutually acceptable to Buyer and Seller (the
“Independent Accounting Firm”).  The Independent Accounting Firm shall be
directed to render a written report on the unresolved disputed issues with
respect to the Adjustment Amount Calculation as promptly as practicable, but in
no event more than thirty (30) days after such submission to the Independent
Accounting Firm, and to resolve only those issues of dispute set forth in the
Objection Notice.  If unresolved disputed issues are





8




--------------------------------------------------------------------------------







submitted to the Independent Accounting Firm, Buyer and Seller will each furnish
to the Independent Accounting Firm such bank statements and other documents and
information relating to the unresolved disputed issues as the Independent
Accounting Firm may reasonably request.  The Independent Accounting Firm shall
establish the procedures it shall follow (including procedures with regard to
the presentation of evidence) giving due regard to the mutual intention of
Seller and Buyer to resolve the disputed items and amounts as quickly,
efficiently and inexpensively as possible.  The resolution of the dispute and
the calculation of the Adjustment Amount by the Independent Accounting Firm
shall be final and binding on the parties hereto.  The fees and expenses of the
Independent Accounting Firm shall be allocated between Buyer and Seller in the
proportion that the amounts determined by the Independent Accounting Firm
against each party bears to the total amount in dispute (determined with respect
to dollar amount).




(iv)  Payment of Adjustment Amount.  If there is an Adjustment Amount, Buyer’s
sole available method for recouping the Adjustment Amount shall be to reclaim
shares out of the Indemnification Escrow on a pro rata basis, valued for this
purpose at the Spindle Average Price as of the date of final determination of
the Adjustment Amount (including final resolution of any dispute raised by
Seller in an Objection Notice), by delivering a notice to the Escrow Agent
instructing the Escrow Agent to cancel the appropriate number of shares out of
the Indemnification Escrow on a pro rata basis.   Any Accounts Receivable
received by Seller for which there has been a cancellation of shares from the
Indemnification Escrow shall be for the account of Seller.  




(c)  Earnout Payments.  During the period from the Closing Date until December
31, 2016(the "Earnout Term"), an earnout  of up to an additional Five Million
Dollars ($5,000,000) shall be payable in unregistered shares of Buyer’s common
stock (the "Earnout") calculated by dividing the amount earned by the Spindle
Average Price at the end of each fiscal quarter (each an "Earnout Period"),
contingent upon meeting those certain performance requirements set forth in
subparagraphs (i) through (iv) below, except as is otherwise provided in Section
2.3(h) below.

  

(i)

The Earnout payment shall be $1,250,000 (the "Maximum Earnout Amount") for each
of the following performance targets to the extent such performance target is
met during the Earnout Term: (A) Earnout Gross Revenues equal or exceed
$30,000,000; (B) the aggregate number of Users equals or exceeds 2,000,000; (C)
Bank Participation equals or exceeds 150; and (D) ISO Participation equals or
exceeds 500 (each, individually, a "Performance Target," and collectively, the
"Performance Targets").    




(ii)

No Earnout shall be paid during the Earnout Term as to a Performance Target
unless and until at least twenty-five percent (25%) of such Performance Target
has been met (the "25% Threshold").




(iii)

If and when the Performance Target Percentage as to a Performance Target equals
or exceeds the 25% Threshold during the Earnout Term, the initial Earnout
payment for such Earnout Period shall be an amount equal to the Performance
Target Percentage multiplied by the Maximum Earnout Amount. For each subsequent
Earnout Period during the Term, the applicable Earnout payment shall be an
amount equal to the Performance Target Percentage multiplied by the Maximum
Earnout Amount, less the total amount of the Earnout already paid in respect of
such Performance Target.




(iv)

As used in this Section 2.3(c):

(A)

The term "Performance Target Percentage" means the percent (%) of the entire
Performance Target that has been achieved as of a particular date. For example,
if Earnout Gross Revenues equal $7,500,000, the Performance Target Percentage is
25% of the entire $30,000,000 Performance Target.    

(B)

The term “Earnout Gross Revenues” means the gross revenue, determined in
accordance with GAAP, earned by Buyer from net sales on merchant processing
(processing revenue minus the cost of processing), including revenue derived
from discounts, promotions, incentives, and couponing for merchants and any
related fees associated with the Buyer's future or extended product lines.





9




--------------------------------------------------------------------------------










(C)

The term “Users” means the merchants and individual consumers connected to
Buyer's Spindle merchant processing and mobile wallet products regardless of
volume.  “Users” include the merchants and individual consumers of Seller which
pre-date this Agreement.  

(D)

The term “Bank Participation" means the overall number of domestic and
international banks and financial institutions accessing the Buyer's products
through the white label format contemplated by Buyer and Seller as of the
Closing Date.

(E)

The term “ISO Participation” means Third Party resellers of the Buyer and those
channel partners distributing the Buyer's products worldwide.




(d)  Earnout Calculation; Interpretation. Within 45 days following the last day
of each Earnout Period during the Earnout Term, Buyer shall prepare and deliver
to Seller a report (the “Earnout Report”) setting forth its determination of (i)
whether and to what extent each Performance Target has been achieved during such
Earnout Period and stating each corresponding Performance Target Percentage that
has been achieved,  and (ii) the resulting earn-out payment due and payable in
shares of Buyer's common stock, valued at the Spindle Average Price as of the
last day of the applicable Earnout Period. In the event that Seller has any
dispute with the Earnout Report, Seller shall notify Buyer in writing within
thirty (30) days following receipt of the Earnout Report. If Seller disputes the
Earnout Report within such thirty (30) day period, Buyer and Seller shall
negotiate in good faith for a period of up to thirty (30) days in an effort to
mutually agree upon the amount of the relevant Earnout payment. If the dispute
is not resolved within such thirty (30) day negotiation period, then Buyer and
Seller Representative shall engage Buyer's independent auditor  (the
"Independent Accountant") to render a determination of the earn-out payment due
based on Buyer’s Records as they relate to the Earnout. The costs for the
Independent Accountant shall initially be split evenly between Buyer and Seller,
with the prevailing party to be reimbursed by the non-prevailing party following
the Independent Accountant’s decision. The amount of any earn-out payment shall
be deemed to be finally determined upon the earliest of (i) Seller’s written
acceptance of the Earnout Report; (ii) Seller’s failure to dispute the Earnout
Report within the 30 day period set forth above; (iii) the mutual agreement of
Buyer and Seller; or (iv) the Independent Accountant’s determination.




(e)

Earnout Representative.  




(i)  Appointment; Administration.  Following the Closing, Seller’s rights
hereunder with respect to the Earnout shall be exercised and administered on
Seller’s behalf by Ashton Craig Page or his designated successor (the “Earnout
Representative”).    




(ii) Earnout Representative Expenses.  In the event that the Earnout
Representative determines to hire or retain any attorneys, accountants or other
subject matter experts or to incur any third party costs or expenses in
connection with any dispute resolution process on Seller’s behalf, all such
fees, costs and expenses shall be the sole responsibility of Seller.  Further,
all fees, costs, expenses or other liabilities payable by Seller or the Earnout
Representative to the Escrow Agent in accordance with the Escrow Agreement
(including, without limitation, pursuant to any indemnity for the benefit of the
Escrow Agent thereunder) shall be the sole responsibility of Seller.  In the
event that any travel by the Earnout Representative or his agents is reasonably
required in connection with the performance of his obligations under this
Agreement or the Earnout Representative directly pays any costs or expenses for
which he is entitled to reimbursement, the Earnout Representative shall be
reimbursed by Seller for all such reasonable expenses in the same manner as if
such expenses were third party expenses under the terms set forth herein.  On
the Release Date, or such later date when all indemnification claims made by
Buyer pursuant to Article VI hereof shall have been finally resolved in
accordance therewith, the Earnout Representative shall have the right to recover
reasonable expenses incurred by the Earnout Representative in connection
herewith by receiving shares out of the Indemnification Escrow, on a pro rata
basis, valued at the Spindle Average Price as of such date, following any
distribution thereof to Buyer, but prior to any distribution thereof to Seller
Stockholders, and prior to any such distribution, shall deliver to the Escrow
Agent a certificate setting forth the Earnout Representative expenses actually
incurred.








10




--------------------------------------------------------------------------------










(iii) Limitation of Liability.  In addition to all the protections and rights
granted to the Earnout Representative in Article VI hereof, to the maximum
extent permissible by applicable law, the Earnout Representative (and any
successor to the Earnout Representative) will incur no personal liability to
Buyer, Seller or Seller Stockholders with respect to any action or inaction
taken or failed to be taken in connection with his services as the Earnout
Representative, except with respect to his own willful misconduct, gross
negligence or bad faith.  The Earnout Representative may rely in good faith
conclusively upon information, reports, statements and opinions prepared by
professionals hired or retained by the Earnout Representative.  

  

          (f) Information and Review. In connection with any Earnout Report,
Buyer shall, upon request of Seller, promptly make available to Seller or its
Representatives Buyer’s Records reasonably necessary to calculate the Earnout
Base Revenues and reasonably cooperate with Seller and its Representatives in
their review thereof for the purpose of determining the achievement of any
earn-out milestones (including any determination of Earnout Base Revenues) or
the amount of any earn-out payment that may be due. Notwithstanding the
foregoing, Seller shall have no right to review Buyer’s Records in connection
with any Earnout Report to the extent that such Earnout Report provides for
payment of the maximum potential Earnout payment.




(g)  Allocation of Earnout Payments.  For each Earnout Period during the Earnout
Term, Earnout payments shall be paid in quarterly issuances of the number of
shares of common stock represented on the applicable Earnout Report, which shall
be allocated among and issued directly to the Seller Stockholders as provided in
Schedule 2.3(g) (or directly to Seller if required under Section 368(a)(1)(C) of
the Code).




(h)  Change of Control of Buyer. In the event of a Change of Control of Buyer
which is consummated prior to the forty-fifth day following the last day of the
final Earnout Period during the Earnout Term, Buyer shall, at its sole election,
either (A) cause the Third Party acquirer of Buyer in such Change of Control
transaction to assume all of Buyer’s obligations under this Agreement in respect
of any then unearned portion of the Earnout for the duration of the Earnout
Period, substituting Buyer’s common stock with common stock of such Third Party
acquirer in respect of any Earnout payment due thereafter, provided that the
amount of such Third Party common stock due in respect of the Earnout shall be
calculated based on the valuation of Buyer used for purposes of determining the
consideration payable to Buyer or its shareholders in connection with such
Change of Control transaction, or (B) notwithstanding any provision of this
Section 2.3 to the contrary, cause any portion of the Earnout which was not
previously issued or earned, to be issued to the Seller Stockholders in the form
of Buyer’s common stock immediately prior to the consummation of such Change of
Control, valued at the Spindle Average Price as of the date immediately
preceding the closing date of such Change of Control transaction.  “Change of
Control” means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events: (i) there is
consummated a merger, consolidation or similar transaction involving (directly
or indirectly) Buyer and, immediately after the consummation of such merger,
consolidation or similar transaction, the stockholders of Buyer immediately
prior thereto do not own, directly or indirectly, either (A) outstanding voting
securities representing more than 50% of the combined outstanding voting power
of the surviving entity in such merger, consolidation or similar transaction or
(B) more than 50% of the combined outstanding voting power of the parent of the
surviving entity in such merger, consolidation or similar transaction, in each
case in substantially the same proportions as their ownership of the outstanding
voting securities Buyer immediately prior to such transaction; or (ii) there is
consummated a sale, lease, exclusive license or other disposition of all or
substantially all of the consolidated assets of the Buyer and its subsidiaries,
other than a sale, lease, license or other disposition of all or substantially
all of the consolidated assets of Buyer and its subsidiaries to an entity, more
than 50% of the combined voting power of the voting securities of which are
owned by stockholders of Buyer in substantially the same proportions as their
ownership of the outstanding voting securities of Buyer immediately prior to
such sale, lease, license or other disposition.  Notwithstanding the foregoing,
the term “Change of Control” shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of
Buyer.




   Section 2.4. Liabilities.




          (a) Assumed Liabilities. On the Closing Date Buyer shall assume and
agree to discharge only the following Liabilities of Seller (the “Assumed
Liabilities”):





11




--------------------------------------------------------------------------------










               (i) any Liability arising after the Closing Date in connection
with or incidental to Buyer’s ownership of the Assets after the Closing;




               (ii) any Liability arising after the Closing Date under Seller
Contracts acquired as part of the Assets pursuant to Section 2.1 (other than any
Liability arising out of or relating to a Breach that occurred prior to the
Closing Date);




               (iii) those Liabilities set forth on the Closing Statement, not
to exceed the Accounts Receivable set forth on the Closing Statement
(collectively, the “Specified Assumed Liabilities”).




          (b) Retained Liabilities. The Retained Liabilities shall remain the
sole responsibility of and shall be retained, paid, performed and discharged
solely by Seller. “Retained Liabilities” shall mean every Liability of Seller
other than the Assumed Liabilities as set forth in Section 2.4(a), whether
incurred before, after or on the Closing Date.




     Section 2.5. Plan of Reorganization; Tax Filings.  Buyer and Seller hereby
adopt this Agreement as a “plan of reorganization” for purposes of Treas. Reg.
1.368-1(g) and 1.368-3(a).  Buyer and Seller shall prepare and file with each of
their respective tax returns all information required by Treas. Reg. 1.368-3 and
related provisions of the Treasury Regulations in a manner consistent with
treating the transactions contemplated by this Agreement as a reorganization
described in Section 368(a)(1)(C) of the Code.  Seller shall liquidate following
the Closing within the time period permitted under applicable IRS guidance and
the Aggregate Share Consideration shall be distributed to the Seller
Stockholders pursuant to the corporate liquidation and distribution requirements
in Section 368(a)(2)(G) of the Code; provided, however, in the event the
Aggregate Share Consideration may not be transferred to the Seller Stockholders
in corporate dissolution without registration under the Securities Act, such
liquidation shall be effected through either merger of the Seller with and into
a newly-formed limited liability company owned solely by the Seller Stockholders
(with such limited liability company as the surviving entity) or conversion of
the Seller into a limited liability company owned solely by the Seller
Stockholders, in each case with the Aggregate Share Consideration re-issued in
the name of the surviving entity.    In the event any of the Aggregate Share
Consideration is required to be allocated for federal income tax purposes to the
noncompetition covenant provided in Section 5.6, Buyer and Seller shall allocate
such amount to the Assets.




     Section 2.6. Closing Obligations and Conditions.  At the Closing,




(a)

 as a condition to Buyer’s obligations at the Closing:




(i) Seller shall deliver to Buyer at the Closing:




(A) a bill of sale for all of the Assets in the form of Exhibit 2.6(a)(i)(A)
(the “Bill of Sale”) executed by Seller;

(B) an assignment of all the Assumed Liabilities to Buyer, which assignment
shall be in the form of Exhibit 2.6(a)(i)(B) and also contain Buyer’s
undertaking and assumption of the Assumed Liabilities (the “Assignment and
Assumption Agreement”) executed by Seller;




(C) a separate assignment of all Domain Names, in the form of Exhibit
2.6(a)(i)(C), executed by Seller and Buyer and notarized by a licensed notary;




(D)  such other deeds, bills of sale, assignments, certificates of title,
documents or other instruments of transfer and conveyance as may reasonably be
requested by Buyer, each in form and substance satisfactory to Buyer and its
legal counsel and executed by Seller;




(E) the Consents listed on Exhibit 2.6(a)(i)(E) with respect to Seller
Contracts;




(F) a certificate executed by Seller as to the accuracy of its representations
and warranties as of the Closing and as to its compliance with and performance
of its covenants and obligations to be performed or complied with at or before
the Closing;





12




--------------------------------------------------------------------------------










(G) a certificate of the Secretary of Seller (1) certifying, as complete and
accurate as of the Closing, attached copies of the Governing Documents of Seller
(as certified, where feasible, by the Secretary of State of Delaware, with
respect to Seller, as of a recent date), (2) certifying, as complete and
accurate as of the Closing, attached copies of all requisite resolutions or
actions of Seller’s board of directors and the Seller Stockholders approving the
execution and delivery of this Agreement and the consummation of the
Contemplated Transactions and the change of Seller’s name contemplated by
Section 5.14, (3) certifying to the incumbency and signatures of the officers of
Seller executing this Agreement and any other document relating to the
Contemplated Transactions, and (4) attaching a certificate as of a date not
earlier than the fifth business day prior to the Closing Date as to the good
standing of Seller, executed by the appropriate officials of the State of
Delaware and each jurisdiction in which Seller is licensed or qualified to do
business as a foreign corporation as specified in Part 3.1;




(H) releases of all Encumbrances on the Assets, other than Permitted
Encumbrances;




(I) a completed and executed Investor Representation Statement of each of the
Seller Stockholders;




(J) the Escrow Agreement (as defined below) executed by the Stockholder
Representative;




(K) the consulting agreements to be agreed upon prior to the Closing and then
attached hereto in the forms of Exhibit 2.6(a)(i)(K)(1)-(2), executed by J.
Michael Corbisiero and Erik Madsen, respectively (the “Consultant Agreements”);




(L) Buyer's standard form of Confidentiality, Noncompete, Nonsolicit and
Assignment Agreement

executed by each Hired Active Employee (the "Non-Competition Agreements");




(M) satisfactory evidence that all legal counsel to Seller has been paid in full
for all services rendered in connection with the negotiation of this Agreement
and the Contemplated Transactions;




(N) a hard copy backup of all Software related to the Business;




(O) the Closing Statement, which shall be subject to Buyer’s approval in its
sole discretion;




(P) a written consent executed by each of the Indemnifying Stockholders, in a
form reasonably satisfactory to Buyer, consenting to the Indemnification Escrow,
the allocation thereof as provided in Schedule 1.1, the provisions of Article VI
hereof, and the allocation of the Spindle Closing Shares as provided in Schedule
2.3(a)(i);




(Q) unaudited financial statements of Seller for each of the three fiscal years
ended December 31, 2010, 2011 and 2012, and financial statements of Seller for
the interim period ended September 30, 2012; and




(R) such other documents or information as Buyer may reasonably request for the
purpose of completing its due diligence review of Seller and the Business,
including, without limitation, (A) evidencing the accuracy of any of Seller’s
representations and warranties, (B) evidencing the performance by Seller, or the
compliance by Seller with, any covenant or obligation required to be performed
or complied with by Seller pursuant to this Agreement, or (C) otherwise
facilitating the consummation or performance of any of the Contemplated
Transactions, it being understood and agreed that Buyer’s obligations at the
Closing are conditioned upon Buyer’s satisfaction, in its sole discretion, with
the results of its due diligence review of Seller and the Business.




(ii) Buyer shall be satisfied in its sole discretion with the results of its due
diligence review of Seller and the Business;




(iii) no breach of any covenant or failure of any representation or warranty
made by Seller;




(iv)  absence of any Material Adverse Effect with respect to Seller; and








13




--------------------------------------------------------------------------------










(v)  neither J. Michael Corbisiero, Michael Stevens nor Erik Madsen shall have
terminated, or given notice of an intention to terminate, his employment or
consultancy with Buyer which began prior to the date of this Agreement; and




(vi)  no injunctions prohibiting the consummation of the Contemplated
Transactions.




(b)

 As a condition to Seller’s obligations at the Closing:




(i) Buyer shall deliver to Seller:




(A) certificates representing the Spindle Closing Shares;




(B) the Bill of Sale, executed by Buyer;




(C) the Assignment and Assumption Agreement; executed by Buyer;




(D) the Consultant Agreements, executed by Buyer;




(E) the Escrow Agreement (as defined below) executed by Buyer and Escrow Agent;




(F) the Non-Competition Agreements executed by Buyer;




(G) a certificate executed by Buyer as to the accuracy of its representations
and warranties as of the Closing and as to its compliance with and performance
of its covenants and obligations to be performed or complied with at or before
the Closing;




(H) a certificate of the Secretary of Buyer certifying, as complete and accurate
as of the Closing, attached copies of the Governing Documents of Buyer and
certifying that the execution and delivery of this Agreement and the
consummation of the Contemplated Transactions has been approved by all requisite
authority and certifying to the incumbency and signatures of the officers of
Buyer executing this Agreement and any other document relating to the
Contemplated Transactions;




(I)  a certificate as of a date not earlier than the tenth business day prior to
the Closing Date as to the good standing of Buyer, executed by the appropriate
officials of the State of Nevada; and




(ii) no breach of any covenant or failure of any representation or warranty made
by Buyer;




(iii) no injunctions prohibiting the consummation of the Contemplated
Transactions; and




(iv) immediately upon Closing, Seller shall be allotted (A) one seat on Buyer's
board of directors for not less than the remainder of the 2013 fiscal year, and
(B) one seat on Buyer's board of advisors.




(c) Buyer shall deliver to the Escrow Agent (also serving as transfer agent to
Buyer) instructions as to the issuance of stock certificates representing the
shares comprising (i) the Indemnification Escrow, allocated among and issued in
the names of the individual Indemnifying Stockholders as provided in Schedule
1.1(or to Seller if required under Section 368(a)(1)(C) of the Code) and (ii)
the Spindle Closing Shares, allocated among and issued in the names of the
individual Seller Stockholders as provided in Schedule 2.3(a)(i) (or directly to
Seller if required under Section 368(a)(1)(C) of the Code); and




(d)  If any of the Seller Stockholders are not accredited investors within the
meaning of Rule 501 of Regulation D, then Buyer shall deliver to the Seller
Stockholders the information required to be delivered to non-accredited
investors pursuant to Rule 502 of Regulation D (the “Buyer Offering Materials”),
in order for Buyer’s issuance of the Aggregate Share Consideration to be exempt
from registration pursuant to Rule 506 of Regulation D and/or Regulation S.








14




--------------------------------------------------------------------------------










     Section 2.7.  Deferred Consents. Anything in this Agreement to the contrary
notwithstanding, neither this Agreement nor the Assignment and Assumption
Agreement shall constitute an agreement to assign or transfer any contract,
lease, authorization, license or Governmental Authorization, or any claim, right
or benefit arising thereunder or resulting therefrom, if an attempted assignment
or transfer thereof, without the consent of a third party thereto or of the
issuing Governmental Body, as the case may be, would constitute a breach
thereof.  If a Deferred Consent is not obtained, or if an attempted assignment
or transfer thereof would be ineffective or would affect the rights thereunder
so that Buyer would not receive all such rights, then, in each such case, (a)
the Deferred Item shall be withheld from sale pursuant to this Agreement without
any reduction in the Aggregate Share Consideration, (b) from and after the
Closing, Seller and Buyer will cooperate, in all reasonable respects, to obtain
such Deferred Consent as soon as practicable after the Closing, and (c) until
such Deferred Consent is obtained, Seller and Buyer will cooperate, in all
reasonable respects, to provide to Buyer the benefits under the Deferred Item to
which such Deferred Consent relates (with Buyer entitled to all the gains and
responsible for all the losses, Taxes, liabilities or obligations thereunder).
In particular, in the event that any such Deferred Consent is not obtained prior
to the Closing, then Buyer and Seller shall enter into such arrangements
(including subleasing or subcontracting if permitted) to provide to the parties
hereto the economic and operational equivalent of obtaining such Deferred
Consent and assigning or transferring such contract, lease, authorization,
license or Governmental Authorization, including enforcement for the benefit of
Buyer of all claims or rights arising thereunder, and the performance by Buyer
of the obligations thereunder on a prompt and punctual basis.

 

     Section 2.8. Restrictive Legends.




          (a)  The Aggregate Share Consideration shall not have been registered
and shall be characterized as “restricted securities” under the U.S. federal
securities laws, and under such laws such shares may be resold without
registration under the Securities Act only in certain limited circumstances.
Each certificate evidencing the Aggregate Share Consideration shall bear the
following legend:




“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION WITHOUT AN EXEMPTION UNDER THE SECURITIES ACT OR AN OPINION OF
LEGAL COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.”




and, if applicable:




“THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE
LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER
HEREOF OR ANY AFFILIATE OF SUCH ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR OF THIS SECURITY), ONLY (A) TO SUCH ISSUER, (B) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”), (C) PURSUANT TO OFFERS AND SALES TO NON-U.S.
PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULES 904 AND 905 UNDER THE
SECURITIES ACT, OR (D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO SUCH ISSUER’S RIGHT
PRIOR TO ANY OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C)  OR (D) TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATES, AND/OR OTHER INFORMATION
REASONABLY SATISFACTORY TO SUCH ISSUER.  HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”




and any legends required by state securities laws.








15




--------------------------------------------------------------------------------










          (b) Each Seller Stockholder shall agree pursuant to the Investor
Representation Statement that it, he or she shall not sell or otherwise
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
(collectively, the “Restricted Transactions”), any of the Aggregate Share
Consideration until or unless such Aggregate Share Consideration is registered
or eligible for sale pursuant to the exemption from registration set forth in
Rule 144 promulgated under the Securities Act (the “Restricted Period”). Buyer
may impose stop-transfer instructions and may stamp each certificate
representing the Aggregate Share Consideration with the following legend:




“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFERABILITY AND RESALE, AS SET FORTH IN SECTION 2.8(b) OF THAT CERTAIN
ASSET PURCHASE AGREEMENT DATED AS OF [______], 2013 BETWEEN SPINDLE, INC. (THE
“COMPANY”) AND MENETWORK, INC., A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL
OFFICE OF THE COMPANY. SUCH TRANSFER RESTRICTIONS MAY PREVENT TRANSFER OF THESE
SHARES AND MAY BE BINDING ON ALL TRANSFEREES OF THESE SHARES.”




     Section 2.9. Sale of Shares Pursuant to Exemption. The parties hereto
acknowledge and agree that the Aggregate Share Consideration shall constitute
“restricted securities” within the meaning of the Securities Act. Seller will
cause each Seller Stockholder to execute and deliver to Buyer an Investor
Representation Statement in the form attached hereto as Exhibit 2.6(a)(i)(I)
(the “Investor Representation Statement”). It is acknowledged and understood
that Buyer is relying on the written representations made by each of the Seller
Stockholders in the Investor Representation Statements.




Section 2.10  Registration Rights.  If the Aggregate Share Consideration is not
eligible for resale in its entirety without restriction pursuant to Rule 144
upon one (1) year following the issue date of the Aggregate Share Consideration,
then Buyer shall file with the SEC within ninety (90) days thereafter a
registration statement registering the resale of the Aggregate Share
Consideration and shall use its reasonable best efforts to cause such
registration statement to be declared effective as soon as commercially
practicable thereafter and shall maintain the effectiveness of such registration
statement until the earlier of (a) two (2) years following the effective
thereof, (b) when all of the Aggregate Share Consideration has been resold
pursuant to such registration statement, or (c) when the Aggregate Share
Consideration may be resold without regard to volume limitations pursuant to
Rule 144.  Notwithstanding anything herein to the contrary, no registration
right shall exist as to the Aggregate Share Consideration at any time when the
 Aggregate Share Consideration may be resold without regard to volume
limitations pursuant to Rule 144.  Seller or its legally permitted assign(s) or
distributees, and any Seller Stockholder then owning shares out of the Aggregate
Share Consideration, shall complete a selling shareholder questionnaire in such
form as Buyer may reasonably request in furtherance of and as a condition to
such registration.   







ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER




     Except as set forth in the Disclosure Letter, Seller represents and
warrants to Buyer as follows:




     Section 3.1. Organization and Good Standing. Part 3.1 contains a complete
and accurate list of Seller’s jurisdiction of incorporation and any other
jurisdictions in which it is qualified to do business as a foreign corporation.
Seller is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, with full corporate power
and authority to conduct its business as it is now being conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
its obligations under Seller Contracts. Seller is duly qualified to do business
as a foreign corporation and is in good standing under the laws of each state or
other jurisdiction in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, requires such
qualification; except where the failure to be so qualified or in good standing
in such jurisdiction would not reasonably be expected to have a Material Adverse
Effect on Seller.




     Section 3.2. Enforceability; Authority; No Conflict.





16




--------------------------------------------------------------------------------










          (a)  This Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable against it in accordance with its terms. Upon
the execution and delivery by Seller of each agreement and certificate to be
executed or delivered by Seller at the Closing pursuant to Section 2.6(a) (the
“Seller’s Closing Documents”), each of Seller’s Closing Documents will
constitute the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms. Seller has the absolute and
unrestricted right, power and authority to execute and deliver this Agreement
and Seller’s Closing Documents and to perform its obligations under this
Agreement and Seller’s Closing Documents, and such action has been duly
authorized by all necessary action by the Seller Stockholders and directors of
Seller.




          (b)  Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time), (i) breach any
provision of any of the Governing Documents of Seller or any resolution adopted
by the board of directors or the Seller Stockholders; (ii) breach or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under any Legal
Requirement or any Order to which Seller, or any of the Assets, may be subject;
(iii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by Seller or that otherwise relates to the Assets or to the
Business; (iv) breach any provision of, or give any Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any Seller
Contract; (v) result in the imposition or creation of any Encumbrance upon or
with respect to any of the Assets; or (vi) result in any Seller Stockholder
having the right to exercise dissenters’ appraisal rights.




(c) Except as set forth in Part 3.2(c), Seller is not required to obtain any
Consent from or give notice to any Person in connection with the execution and
delivery of this Agreement or the consummation or performance of any of the
Contemplated Transactions.




     Section 3.3. Capitalization. The authorized equity securities of Seller
consist of 60,000,000 shares of common stock and 10,000,000 shares of preferred
stock, of which 37,305,167 shares of common stock will be issued and outstanding
as of immediately prior to the Closing. The Seller Stockholders are the only
Persons entitled to vote on the Contemplated Transactions for Seller.  Part 3.3
sets forth (i) a list of all of the Seller Stockholders indicating the number
and class of shares of Seller held by each and, to the best of Seller’s
Knowledge, the current primary residence address of each, and (ii) a list of all
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any equity securities of Seller, or
contracts, commitments, understandings or arrangements by which Seller is or may
become bound to issue equity securities of Seller.  None of the outstanding
equity securities of Seller was issued in violation of the Securities Act or any
other Legal Requirement in a manner that could reasonably be determined to give
rise to a right of rescission on the part any holder of such equity securities.
 




     Section 3.4. Financial Records. Seller has delivered to Buyer such
financial Records, including banking statements and Tax Returns, as has been
requested by Buyer (collectively, the “Financial Records”). The financial data
contained in such Financial Records is true and correct in all material respects
as at the respective dates of and for the periods referred to in such Financial
Records, subject in all events to Section 3.17.




     Section 3.5. Books and Records. The books of account and other Financial
Records of Seller relating to the Business, all of which have been made
available to Buyer, are complete and correct in all material respects, and
represent actual, bona fide transactions and have been maintained in accordance
with sound business practices. The minute books of Seller, to the extent they
exist, all of which have been made available to Buyer to the extent they relate
to the Business, contain accurate and complete Records of all meetings held of,
and corporate action taken by, the stockholders and the board of directors of
Seller, and no meeting relating to the Business of any such stockholders, board
of directors or committee has been held for which minutes have not been prepared
or are not contained in such minute books.





17




--------------------------------------------------------------------------------










     Section 3.6. Sufficiency of Assets. Except as set forth in Part 3.6, the
Assets include all the operating assets of the Business.




     Section 3.7. Real Property. Part 3.7 contains a correct legal description,
street address and tax parcel identification number of all tracts, parcels and
subdivided lots in which Seller has a leasehold interest and an accurate
description (by location, name of lessor, date of Lease and term expiry date) of
all Real Property Leases for which the Business is presently reliant.  Seller
does not have any ownership interest in any Real Property.




     Section 3.8. Title To Assets; Encumbrances. Seller owns good and
transferable title to all the Assets free and clear of any Encumbrances other
than (a) those described in Part 3.8, (b) those for Taxes not yet due and
payable, (c) statutory Encumbrances of landlords with respect to Real Property
Leases, (d) Encumbrances of carriers, warehousemen, mechanics, materialmen and
repairmen incurred in the Ordinary Course of Business and not yet delinquent,
and (e) in the case of Real Property Leases, in addition to items (b) and (c),
zoning, building, or other restrictions, variances, covenants, rights of way,
encumbrances, easements and other minor irregularities in title, none of which,
individually or in the aggregate, interfere in any material respect with the
present use of or occupancy of the affected parcel by Seller (collectively,
“Permitted Encumbrances”).




     Section 3.9. Condition of Tangible Personal Property. Each item of Tangible
Personal Property included in the Assets is in good repair and good operating
condition, ordinary wear and tear excepted, is suitable for immediate use in the
Ordinary Course of Business and, to the Knowledge of Seller, is free from latent
and patent defects. No item of Tangible Personal Property included in the Assets
is in need of repair or replacement other than as part of routine maintenance in
the Ordinary Course of Business. Except as disclosed in Part 3.9, all Tangible
Personal Property used in the Business and included in the Assets is in the
possession of Seller.




     Section 3.10. Accounts Payable. Part 3.10 contains a complete and accurate
list of all Accounts Payable as of the date of this Agreement.  The Closing
Statement shall contain a complete and accurate list of all Accounts Payable as
of the Closing Date.




     Section 3.11. No Undisclosed Liabilities. Except as set forth in Part 3.11,
in the Financial Statements or on the Closing Statement, Seller has no
Liability.




Section 3.12. Tax Returns Filed and Taxes Paid. Seller has filed or caused to be
filed on a timely basis all Tax Returns. All Tax Returns filed by Seller are
true, correct and complete. Seller has paid, or made provision for the payment
of, all Taxes that have or may have become due for all periods covered by the
Tax Returns or otherwise, or pursuant to any assessment received by Seller,
except such Taxes, if any, as are listed in Part 3.12 and are being contested in
good faith. Except as provided in Part 3.12, Seller currently is not the
beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made or is expected to be made by any Governmental Body in a
jurisdiction where Seller does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction. There are no Encumbrances on any of the Assets
that arose in connection with any failure (or alleged failure) to pay any Tax,
and Seller has no Knowledge of any basis for assertion of any claims
attributable to Taxes which, if adversely determined, would result in any such
Encumbrance.  All Taxes that Seller is or was required to withhold, deduct or
collect have been duly withheld, deducted and collected and, to the extent
required, have been remitted to the proper Governmental Body or other Person.
 Seller has disclosed on its federal income Tax Return all positions taken
therein that could give rise to a substantial understatement of federal Income
Tax within the meaning of Code section 6662.  The charges, accruals and reserves
with respect to Taxes on the Records of Seller are adequate (determined in
accordance with GAAP) and are at least equal to Seller’s liability for Taxes.
 Part 3.12 sets forth the basis of Seller in its assets as of the most recent
practicable date.




     Section 3.13. No Subsidiaries.  Seller does not own, beneficially or of
record, any capital stock or other equity interest in any corporation, limited
liability company, partnership, joint venture or other business association of
any kind whatsoever.








18




--------------------------------------------------------------------------------










     Section 3.14. Employee Benefits.  




          (a) Set forth in Part 3.14(a) is a complete and correct list of all
Employee Plans that (i) are maintained, administered or contributed to by Seller
or has been maintained, administered or contributed to in the last six (6) years
by Seller, or with respect to which Seller has or may have any liability, and
(ii) provides benefits, or describes policies or procedures applicable to any
current or former director, officer, employee or service provider of Seller, or
the dependents of any thereof, regardless of how (or whether) liabilities for
the provision of benefits are accrued or assets are acquired or dedicated with
respect to the funding thereof.  Except as disclosed in Part 3.14(a), Seller has
never maintained, administered or contributed to an Employee Plan that is (w) a
“Defined Benefit Plan” (as defined in Section 414(j) of the Code); (x) a plan
intended to meet the requirements of Section 401(a) of the Code; (y) a
“Multiemployer Plan” (as defined in Section 3(37) of ERISA); or (z) a plan
subject to Title IV of ERISA or the minimum funding requirements of Section 412
of the Code. There has never been any other corporation or trade or business
controlled by, controlling under common control with or in the same controlled
group with Seller (within the meaning of Section 414 of the Code or Section
4001(a)(14) or 4001(b) of ERISA).

       

   (b) Seller has delivered to Buyer true, accurate and complete copies of (i)
the documents comprising each Employee Plan (or, with respect to any Employee
Plan which is unwritten, a detailed written description of eligibility,
participation, benefits, funding arrangements, assets and any other matters
which relate to the obligations of Seller); (ii) all trust agreements, insurance
contracts or any other funding instruments related to the Employee Plans; (iii)
all rulings, determination letters, no-action letters or advisory opinions from
the IRS, the U.S. Department of Labor, or any other Governmental Body that
pertain to each Employee Plan and any open requests therefor; (iv) the most
recent actuarial and financial reports (audited and/or unaudited) and the annual
reports filed with any Government Body with respect to the Employee Plans during
the current year and each of the six preceding years; (v) all collective
bargaining agreements pursuant to which contributions to any Employee Plan(s)
have been made or obligations incurred (including both pension and welfare
benefits) by Seller, and all collective bargaining agreements pursuant to which
contributions are being made or obligations are owed by such entities; (vi) all
securities registration statements filed with respect to any Employee Plan;
(vii) all contracts and insurance policies with insurance companies, third-party
administrators, actuaries, investment managers, consultants and other
independent contractors that relate to any Employee Plan; (viii) all summary
plan descriptions, summaries of material modifications and memoranda, employee
handbooks and other written communications regarding the Employee Plans; (ix) a
sample of all current administrative forms for each Employee Plan; and (x) the
most recent nondiscrimination test reports with respect to the Employee Plans
for each of the six preceding years.




          (c) Except as disclosed in Part 3.14(c), full payment has been made of
all amounts that are required under the terms of each Employee Plan to be paid
as contributions with respect to all periods prior to and including the last day
of the most recent fiscal year of such Employee Plan ended on or before the date
of this Agreement and all periods thereafter prior to the Closing Date.




          (d) The form of all Employee Plans is in compliance, in all material
respects with the applicable terms of ERISA, the Code, and any other applicable
Legal Requirement, including the Americans with Disabilities Act of 1990, the
Family Medical Leave Act of 1993 and the Health Insurance Portability and
Accountability Act of 1996, and such plans have been operated in compliance in
all material respects with such Legal Requirements and the written Employee Plan
documents. Neither Seller nor any fiduciary of an Employee Plan has violated the
requirements of Section 404 of ERISA. All required reports and descriptions of
the Employee Plans (including Internal Revenue Service Form 5500 Annual Reports,
Summary Annual Reports and Summary Plan Descriptions and Summaries of Material
Modifications) have been (when required) timely filed with the IRS, the U.S.
Department of Labor or other Governmental Body and distributed as required, and
all notices required by ERISA or the Code or any other Legal Requirement with
respect to the Employee Plans have been appropriately given.




          (e) Each Employee Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS,
and Seller has no Knowledge of any circumstances that will or could result in
revocation of any such favorable determination letter.








19




--------------------------------------------------------------------------------










          (f) There is no material pending or, to the Knowledge of Seller,
threatened Proceeding relating to any Employee Plan, nor is there any basis for
any such Proceeding. Neither Seller nor any fiduciary of an Employee Plan has
engaged in a transaction with respect to any Employee Plan that, assuming the
taxable period of such transaction expired as of the date hereof, could subject
Seller or Buyer to a Tax or penalty imposed by the Code or ERISA or a violation
of Section 406 of ERISA. The Contemplated Transactions will not result in the
potential assessment of a Tax or penalty under the Code or ERISA nor result in a
violation of Section 406 of ERISA.




          (g) Seller has maintained workers’ compensation coverage as required
by applicable state law through purchase of insurance and not by self-insurance
or otherwise except as disclosed to Buyer on Part 3.14(g).




          (h) Except as required by Legal Requirements: (x) the consummation of
the Contemplated Transactions will not accelerate the time of vesting or the
time of payment, or increase the amount, of compensation or benefits due to any
director, employee, officer, former employee or former officer of Seller, and
there has been no communication whatsoever of any commitment by Seller to create
any new Employee Plan that is not yet effective; and (y) there are no contracts
or arrangements providing for payments that could subject any person to
liability for tax under Section 4999 of the Code.




          (i)  Seller has no obligations or potential liability for benefits to
employees, former employees or their respective dependents following termination
of employment or retirement under any of the Employee Plans that are Employee
Welfare Benefit Plans.




          (j) None of the Contemplated Transactions will result in an amendment,
modification or termination of any of the Employee Plans. Except as further
described in Part 3.14(j), no written or oral representations have been made to
any employee or former employee of Seller promising or guaranteeing any employer
payment or funding for the continuation of medical, dental, life or disability
coverage for any period of time beyond the end of the current plan year (except
to the extent of coverage required under COBRA). No written or oral
representations have been made to any employee or former employee of Seller
concerning the employee benefits of Buyer.




          (k) No benefit under any Employee Plan has in the past or could give
rise in the future to the payment of any amount that would not be deductible
pursuant to the current provisions of the Code.




     Section 3.15. Compliance With Legal Requirements; Governmental
Authorizations.




          (a) Seller is, and at all times since its inception has been, in
compliance in all material respects with each Legal Requirement that is or was
applicable to it or to the conduct or operation of the Business or the ownership
or use of any of the Assets except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect on Seller.




          (b) No event has occurred or circumstance exists that (with or without
notice or lapse of time) (A) may constitute or result in a material violation by
Seller of, or a failure on the part of Seller to comply with, any Legal
Requirement or (B) may give rise to any obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature with respect to any Legal Requirement.




          (c) Seller has not received, at any time since its inception, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible or
potential violation of, or failure to comply with, any Legal Requirement or (B)
any actual, alleged, possible or potential obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.




          (d) Part 3.15(d) contains a complete and accurate list of each
material Governmental Authorization that is held by Seller or that otherwise
relates to the Business or the Assets.  Each Governmental Authorization listed
or required to be listed in Part 3.15(d) is valid and in full force and effect.
Seller is, and at all times since its inception has been, in compliance in all
material respects with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Part 3.15(d).  The
Governmental Authorizations listed in Part 3.15(d) collectively constitute all
of the Governmental Authorizations necessary to permit Seller to lawfully
conduct and





20




--------------------------------------------------------------------------------







operate the Business in the manner in which it currently conducts and operates
the Business and to permit Seller to own and use the Assets in the manner in
which it currently owns and uses the Assets except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect on Seller.
 Seller expressly disclaims any representation or warranty that the Governmental
Authorizations listed in Part 3.15(d) are necessary or sufficient for the lawful
conduct and operation of the Business by Buyer from and after the Closing.




     Section 3.16. Legal Proceedings; Orders.




          (a) Except as set forth in Part 3.16(a), there is no pending, and to
Seller’s Knowledge threatened, Proceeding:




               (i) by or against Seller or that otherwise relates to or may
affect the Business, or the Assets; or




               (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions.




To Seller’s Knowledge, no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such Proceeding. Seller has delivered to Buyer copies of all pleadings,
correspondence and other documents relating to each Proceeding listed in Part
3.16(a). There are no Proceedings listed or required to be listed in Part
3.16(a) that could have a Material Adverse Effect on Seller.




          (b) Except as set forth in Part 3.16(b):




               (i) there is no Order to which Seller, the Business or any of the
Assets is subject; and




               (ii) To Seller’s Knowledge, no officer, director, agent or
employee of Seller is subject to any Order that prohibits such officer,
director, agent or employee from engaging in or continuing any conduct, activity
or practice relating to the Business.




          (c) Except as set forth in Part 3.16(c):




               (i) Seller is, and, at all times since its inception has been in
compliance in all material respects with all of the terms and requirements of
each Order to which it or any of the Assets is or has been subject;




               (ii) No event has occurred or circumstance exists that is
reasonably likely to constitute or result in (with or without notice or lapse of
time) a material violation of or failure to comply with any term or requirement
of any Order to which Seller or any of the Assets is subject; and




               (iii) Seller has not received, at any time since its inception,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible or
potential violation of, or failure to comply with, any term or requirement of
any Order to which Seller or any of the Assets is or has been subject.




     Section 3.17.  Financial Statements; Absence of Certain Changes and Events.




(a)

Financial Statements.  




(i)  Attached to Part 3.17(a)(i) are the following unaudited financial
statements of Seller (collectively, the “Annual Financial Statements”):




(A)

 the balance sheets of Seller as of December 31, 2010, December 31, 2011 and
December 31, 2012;




(B)  the statements of operations of Seller for the fiscal years December 31,
2010, December 31, 2011 and December 31, 2012; and








21




--------------------------------------------------------------------------------










(C)  the cash flow statements of Seller for the fiscal years December 31, 2010,
December 31, 2011 and December 31, 2012.




(ii)  Attached to Part 3.17(a)(ii) are the following unaudited interim financial
statements of Seller (collectively, the “Interim Financial Statements”):




(A)

the unaudited balance sheet (“Latest Balance Sheet”) for Seller as of September
30, 2012 (the “Latest Balance Sheet Date”); and




(B)

the unaudited statement of operations for the quarterly period ended September
30, 2012; and




(C)

 the cash flow statement for the quarterly period ended September 30, 2012.




(iii)  Each of the Annual Financial Statements and the Interim Financial
Statements (collectively, the “Financial Statements”) is consistent with the
books and records of Seller and fairly reflects in all material respects the
financial condition, results of operations and cash flows of Seller as of the
date and for the periods related thereto and have been prepared in accordance
with GAAP applied on a consistent basis (except, in the case of the Annual
Financial Statements and the Interim Financial Statements for the absence of
footnote disclosure and, in the case of the Interim Financial Statements, for
normal and immaterial year-end adjustments) throughout the periods covered
thereby.




(b)  Absence of Certain Changes and Events.  Other than actions taken in
furtherance of the sale of its assets or other business combination transaction
involving it, since December 31, 2012, Seller has conducted its business only in
the Ordinary Course of Business.  Since December 31, 2012, there has not been
any event, whether individually or in the aggregate, which could reasonably be
expected to have a Material Adverse Effect on Seller. Since December 31, 2012,
there has not been (i) any sale, lease or other disposition of any asset or
property of Seller necessary to operate the Business (including the Intellectual
Property Assets) or the creation of any Encumbrance on any of the Assets (except
for Permitted Encumbrances), (ii) any indication by any customer or supplier of
an intention to prematurely discontinue or change the terms of its relationship
with Seller; (iii) any entry into, termination of or receipt of notice of
termination of any license, distributorship, dealer, sales representative, joint
venture, credit or similar Contract relating to the Business; and (iv) any
damage to or destruction or loss of any Asset, whether or not covered by
insurance.




     Section 3.18. Contracts; No Defaults.




          (a) Except as set forth in Part 3.18(a), each Seller Contract listed
on Exhibit 2.1 is in full force and effect, is valid and enforceable in
accordance with its terms, is assignable by Seller to Buyer without the consent
of any other Person, and, to the Knowledge of Seller, will upon completion or
performance thereof not have a Material Adverse Effect on the Business or
Assets.




          (b) Except as set forth in Part 3.18(b):




               (i) Seller is, and at all times has been, in compliance in all
material respects with all applicable terms and requirements of each Seller
Contract which is being assumed by Buyer;




               (ii) to Seller’s Knowledge, each other Person that has or had any
obligation or liability under any Seller Contract which is being assigned to
Buyer is, and at all times has been, in compliance in all material respects with
all applicable terms and requirements of such Seller Contract;




               (iii) to Seller’s Knowledge, no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with or result in a Breach of, or give Seller or other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, any Seller Contract that is being assigned to or assumed by
Buyer; and








22




--------------------------------------------------------------------------------










               (iv) to Seller’s Knowledge no event has occurred or circumstance
exists under or by virtue of any Contract that (with or without notice or lapse
of time) would cause the creation of any Encumbrance affecting any of the
Assets.




     Section 3.19. Insurance.




          (a) To the extent such items exist and pertain to the Assets or
Assumed Liabilities, Seller has delivered to Buyer (i) accurate and complete
copies of all policies of insurance (and correspondence relating to coverage
thereunder), including pending applications, to which Seller is a party or under
which Seller is or has been covered at any time since its inception, (ii) a
description of any self-insurance arrangements, (iii) a list of any reserves for
losses, (iv) accurate and complete copies of any contracts involving a transfer
of the risk of loss, (v) accurate and complete copies of any obligations of
Seller to insure Third Parties, and (vi) a summary of all loss experiences and
claims made under any of the foregoing, a list of which is included in Part
3.19(a).




          (b) All policies of insurance as described in Section 3.19(a)(i) are
(i) valid, outstanding and enforceable, and (ii) to Seller’s Knowledge, issued
by an insurer that is financially sound and reputable.




     Section 3.20. Environmental Matters. Seller is, and at all times has been,
in compliance in all material respects with, and has not been and is not in
violation of or liable under, any Environmental Law. Seller does not have any
basis to expect, nor has it or any other Person for whose conduct it is or may
be held to be responsible received, any actual or threatened order, notice or
other communication from (i) any Governmental Body or private citizen acting in
the public interest or (ii) the current or prior owner or operator of any
location where Seller currently or previously has conducted its business, of any
actual or potential violation or failure to comply with any Environmental Law,
or of any actual or threatened obligation to undertake or bear the cost of any
Environmental, Health and Safety Liabilities.




     Section 3.21. Employees.




          (a) Seller has made available to Buyer a complete and accurate list of
the following information for each employee of Seller that is engaged in the
Business, including each employee on leave of absence or layoff status and each
consultant or independent contractor that has provided services to Seller that
are material to the Business or the development of the technology of the
Business: employer; name; job title; date of hiring or engagement; date of
commencement of employment or engagement; current compensation paid or payable
and any change in compensation since December 31, 2010; sick and vacation leave
that is accrued but unused; and service credited for purposes of vesting and
eligibility to participate under any Employee Plan, or any other employee or
director benefit plan.




         (b) No officer, director, agent, employee, consultant, or contractor of
Seller that was or is engaged in the Business is bound by any Contract that
purports to limit the ability of such officer, director, agent, employee,
consultant, or contractor (i) to engage in or continue or perform any conduct,
activity, duties or practice relating to the Business, or (ii) to assign to
Seller or to any other Person any rights to any invention, improvement, or
discovery. No former or current employee, consultant or contractor of Seller is
a party to, or is otherwise bound by, any Contract that in any way adversely
affected, affects, or will affect the ability of Seller or Buyer to conduct the
Business as heretofore carried on by Seller.




     Section 3.22. Labor Disputes; Compliance.




          (a) Seller has complied in all material respects with all Legal
Requirements relating to employment practices, terms and conditions of
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining and other employment practices, the
payment of social security and similar Taxes and occupational safety and health.
Seller is not liable for the payment of any Taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing
Legal Requirements.








23




--------------------------------------------------------------------------------










          (b) Except as disclosed in Part 3.22(b), (i) Seller has not been, and
is not now, a party to any collective bargaining agreement or other labor
contract; (ii) since December 31, 2010, there has not been, there is not
presently pending or existing, there is not threatened, any strike, slowdown,
picketing, work stoppage or employee grievance process involving Seller; (iii)
no event has occurred or circumstance exists that could provide the basis for
any work stoppage or other labor dispute; (iv) there is not pending or, to
Seller’s Knowledge, threatened against or affecting Seller any Proceeding
relating to the alleged violation of any Legal Requirement pertaining to labor
relations or employment matters, including any charge or complaint filed with
the National Labor Relations Board or any comparable Governmental Body, and
there is no organizational activity or other labor dispute against or affecting
Seller; (v) no application or petition for an election of or for certification
of a collective bargaining agent is pending; (vi) no grievance or arbitration
Proceeding with respect to any Legal Requirements described in Section 3.22(a)
exists that might have an adverse effect upon Seller or the conduct of the
Business; (vii) there is no lockout of any employees by Seller, and no such
action is contemplated by Seller; and (viii) there has been no charge of
discrimination filed against or threatened against Seller with the Equal
Employment Opportunity Commission or similar Governmental Body.




     Section 3.23. Intellectual Property Assets.




          (a) The term “Intellectual Property Assets” means all intellectual
property owned or licensed (as licensor or licensee) by Seller in which Seller
has a proprietary interest, and which, whether directly or indirectly, are
related to, used in connection with, or are or will form a part of the Business,
including, but not limited to:




               (i) Seller’s name, all assumed fictional business names, trade
names, registered and unregistered trademarks, service marks and applications
(collectively, “Marks”);




               (ii) ) all patents and patent applications, and any continuation,
divisional, renewal, substitute or reissue thereof, or any legal equivalent
thereof in a foreign country, and all inventions and discoveries that may be
patentable in the United States or any foreign country (collectively,
“Patents”);




               (iii) all registered and unregistered copyrights in both
published works and unpublished works (collectively, “Copyrights”);




               (iv) all know-how, trade secrets, confidential or proprietary
information, customer lists, Software, technical information, data, process
technology, plans, drawings and blue prints (collectively, “Trade Secrets”); and




               (v) all rights in internet web sites and internet domain names
presently registered to Seller (collectively “Domain Names”).




          (b) Part 3.23(b) contains a complete and accurate list, and Seller has
delivered to Buyer accurate and complete copies, of all Seller Contracts
relating to the Intellectual Property Assets, except for any license implied by
the sale of a product and perpetual, paid-up licenses for commonly available
Software programs under which Seller is the licensee. There are no outstanding
and no threatened disputes or disagreements with respect to any such Contract.




          (c) (i) Except as set forth in Part 3.23(c), the Intellectual Property
Assets are all those necessary for the operation of the Business as it is
currently conducted. Seller is the owner or licensee of all right, title and
interest in and to each of the Intellectual Property Assets, free and clear of
all Encumbrances, and has the right to use without payment to a Third Party all
of the Intellectual Property Assets, other than in respect of licenses listed in
Part 3.23(c).




               (ii) Except as set forth in Part 3.23(c), all former employees of
Seller since its inception, and all current employees of Seller have executed
written Contracts with Seller that assign to Seller all rights to any
inventions, improvements, discoveries or information relating to the Business.




          (d) Seller has no Patents.








24




--------------------------------------------------------------------------------










          (e) (i) Part 3.23(e) contains a complete and accurate list of all
Marks.




               (ii) All Marks which have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal Legal
Requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), and are valid and enforceable.




               (iii) No Mark has been or is now involved in any opposition,
invalidation or cancellation Proceeding and, to Seller’s Knowledge, no such
action is threatened with respect to any of the Marks.




               (iv) To Seller’s Knowledge, there is no potentially interfering
trademark or trademark application of any other Person.




               (v) No Mark is infringed or, to Seller’s Knowledge, has been
challenged or threatened in any way. None of the Marks used by Seller infringes
or is alleged to infringe any trade name, trademark or service mark of any other
Person.




               (vi) All products and materials containing a Mark bear the proper
federal registration notice where permitted by law.




          (f) (i) Part 3.23(f) contains a complete and accurate list of all
registered Copyrights.




               (ii) All of the registered Copyrights are currently in compliance
with formal Legal Requirements, and are valid and enforceable.




               (iii) No Copyright is infringed or, to Seller’s Knowledge, has
been challenged or threatened in any way. None of the subject matter of any of
the Copyrights infringes or is alleged to infringe any copyright of any Third
Party or is a derivative work based upon the work of any other Person.




               (iv) All works encompassed by the Copyrights have been marked
with the proper copyright notice.




          (g) (i) With respect to each Trade Secret, the documentation relating
to such Trade Secret is current, accurate and sufficient in detail and content
to identify and explain it and to allow its full and proper use without reliance
on the knowledge or memory of any individual.




               (ii) Seller has taken all reasonable precautions to protect the
secrecy, confidentiality and value of all Trade Secrets (including the
enforcement by Seller of a policy requiring each employee or contractor to
execute proprietary information and confidentiality agreements substantially in
Seller’s standard form, and all current and former employees and contractors of
Seller have executed such an agreement).




               (iii) Seller has good title to and an absolute right to use the
Trade Secrets. The Trade Secrets are not part of the public knowledge or
literature and, to Seller’s Knowledge, have not been used, divulged or
appropriated either for the benefit of any Person (other than Seller) or to the
detriment of Seller. No Trade Secret is subject to any adverse claim or has been
challenged or threatened in any way or infringes any intellectual property right
of any other Person.




          (h) (i) Part 3.23(h) contains a complete and accurate list of all
Domain Names.




               (ii) All Domain Names have been registered in the name of Seller
and are in compliance in all material respects with all formal Legal
Requirements.




               (iii) No Domain Name has been or is now involved in any dispute,
opposition, invalidation or cancellation Proceeding and, to Seller’s Knowledge,
no such action is threatened with respect to any Domain Name.





25




--------------------------------------------------------------------------------










               (iv) To Seller’s Knowledge, no Domain Name is infringed or, to
Seller’s Knowledge, has been challenged, interfered with or threatened in any
way. No Domain Name infringes, interferes with or, to Seller’s Knowledge, is
alleged to interfere with or infringe the trademark, copyright or domain name of
any other Person.




     Section 3.24. Compliance With the Foreign Corrupt Practices Act and Export
Control and Antiboycott Laws. Seller, and to Seller’s Knowledge its
Representatives, have at all times acted in compliance with the Foreign Corrupt
Practices Act. Seller has at all times been in compliance with all Legal
Requirements relating to export control and trade embargoes. Seller has not
violated the antiboycott prohibitions contained in 50 U.S.C. §2401 et seq. or
taken any action that can be penalized under Section 999 of the Code.




     Section 3.25. Brokers or Finders. Except as disclosed in Part 3.25, neither
Seller, nor to Seller’s Knowledge any of its Representatives, have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payments in connection with the sale of
the Business, the Assets or the Contemplated Transactions.




      Section 3.26. Relationship with Related Persons. Except as disclosed in
Part 3.26, no Related Person of Seller has, or since Seller’s inception has had,
any ownership interest in any property (whether real, personal or mixed and
whether tangible or intangible) used in or pertaining to the Business, other
than as an owner of Seller’s equity securities.  Neither Seller nor any Related
Person of Seller owns, or since Seller’s inception has owned, of record or as a
beneficial owner, an equity interest or any other financial or profit interest
in any Person that has (a) had business dealings or a material financial
interest in any transaction with Seller other than business dealings or
transactions disclosed in Part 3.26, each of which has been conducted in the
Ordinary Course of Business with Seller at substantially prevailing market
prices and on substantially prevailing market terms or (b) engaged in
competition with Seller with respect to any line of the products or services of
Seller (a “Competing Business”) in any market presently served by Seller, except
for ownership of less than one percent (1%) of the outstanding capital stock of
any Competing Business that is publicly traded on any recognized exchange or in
the over-the-counter market. Except as set forth in Part 3.26, no Related Person
of Seller is a party to any Contract with, or has any claim or right against,
Seller.




     Section 3.27. Restatement; Resale Restrictions on Shares.  Seller
acknowledges and understands that,(i) as disclosed in Buyer’s Current Report on
Form 8-K filed with the SEC on February 8, 2013, Buyer intends to restate the
financial statements (the “Restatement”) included in Buyer’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2011 (the “2011 Annual Report”)
and Quarterly Reports on Form 10-Q for the quarters ended March 31, 2012, June
30, 2012 and September 30, 2012, to reflect reverse capitalization accounting
for the acquisition of certain assets of Spindle Mobile, Inc.; and (ii) as a
result of the intended Restatement, Rule 144 may not be available to permit the
resale of the Aggregate Share Consideration until one (1) year following the
date on which the Buyer files Form 10 information with the SEC and amends its
2011 Annual Report to include such restated financial statements.  










ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER




     Buyer represents and warrants to Seller as follows:




     Section 4.1. Organization and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada with full corporate power and authority to conduct its business as it is
now conducted.




     Section 4.2. Enforceability; Authority; No Conflict.




          (a) This Agreement constitutes the legal, valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of each agreement and certificate to be executed
or delivered by Buyer at Closing pursuant to Section 2.6(b) (the “Buyer’s
Closing Documents”), each of





26




--------------------------------------------------------------------------------







Buyer’s Closing Documents will constitute the legal, valid and binding
obligation of Buyer, enforceable against Buyer, as the case may be, in
accordance with its respective terms. Buyer has the absolute and unrestricted
right, power and authority to execute and deliver this Agreement and Buyer’s
Closing Documents and to perform its obligations under this Agreement and
Buyer’s Closing Documents, and such action has been duly authorized by all
necessary corporate action.




          (b) Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to (i) any provision of Buyer’s
Governing Documents; (ii) any resolution adopted by the board of directors or
the stockholders of Buyer; (iii) any Legal Requirement or Order to which Buyer
may be subject; or (iv) any Contract to which Buyer is a party or by which Buyer
may be bound. Buyer is not and will not be required to obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.




Section 4.4  SEC Reports and Filings; Buyer Offering Materials.  Except as set
forth in the Buyer's Current Report on Form 8-K filed with the SEC on February
8, 2013 Buyer’s (i) Annual Report on Form 10-K for the fiscal year ended
December 31, 2011, filed with the SEC on March 30, 2012,  (ii) Quarterly Report
on Form 10-Q for the quarterly period ended September 30, 2012, filed with the
SEC on November 14, 2012, and (iii) Current Reports on Form 8-K filed with the
SEC since September 30, 2012 (all of the foregoing documents, collectively, the
“SEC Documents”), including the financial statements contained therein, (i)
complied with all applicable Legal Requirements of the Exchange Act or the
Securities Act, as the case may be, and the rules and regulations promulgated by
the SEC thereunder, at and as of the times they were filed in all material
respects, and (ii) did not at and as of the time they were filed contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.  The Buyer
Offering Materials, if required pursuant to Section 2.6(d) hereof,  (i)
constitute the information required to be delivered to non-accredited investors
pursuant to Rule 502 of Regulation D in order for Buyer’s issuance of the
Aggregate Share Consideration to the Seller Stockholders to be exempt from
registration pursuant to Rule 506 of Regulation D, assuming the truth and
accuracy of the Investor Representation Statements executed by the Seller
Stockholders, and (ii) do not, as of the dates and periods covered thereby,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.




    Section 4.5. Certain Proceedings. There is no pending Proceeding that has
been commenced against Buyer that challenges, or may have the effect of
preventing, delaying, making illegal or otherwise interfering with, this
Agreement or any of the Contemplated Transactions.  To Buyer's Knowledge, no
such Proceeding has been threatened.




     Section 4.6. No Reliance.  Buyer acknowledges that in making the decision
to enter into this Agreement and to consummate the transactions contemplated
hereby, other than reliance on the representations, warranties, covenants and
obligations of Seller explicitly set forth in this Agreement, Buyer has relied
solely upon its (and its Representatives’) independent investigation, analysis
and evaluation of Seller  and of the Contemplated Transactions contemplated by
this Agreement (including its own estimate and appraisal of the value of the
Company and its financial conditions, assets, operations, and prospects).  Buyer
confirms to Seller that (a) Buyer and its Representatives have had full
opportunity to discuss, ask questions, and obtain data regarding the Company,
this Agreement, and the transactions contemplated hereby of and with Seller and
its Representatives, and (b) Buyer is sophisticated, knowledgeable, and capable
of evaluating the matters set forth above.




     Section 4.7. Capital Stock.  The Aggregate Share Consideration to be issued
by Buyer pursuant to this Agreement, when issued in accordance with this
Agreement, will be duly authorized, validly issued, fully paid and
nonassessable, and free and clear from any Encumbrance in respect of the
issuance thereof, except as provided in this Agreement and except for
Encumbrances created by or imposed upon the holder of such shares.  Such
Aggregate Share Consideration will not be subject to any preemptive rights or
other restrictions, except as provided in this Agreement, or under federal and
applicable state securities laws.  Assuming the representations and warranties
of each Seller Stockholder in his, her or its Investor Representation Statement
are true and correct, the





27




--------------------------------------------------------------------------------







Aggregate Share Consideration and any other shares of common stock of Buyer
issuable pursuant to this Agreement will be issued in compliance with applicable
federal or state securities laws.




Section 4.8.  Code §368(a)(1)(C) Reorganization Status.




(a)      There is no present plan or intention for Buyer or any person related
to Buyer (as defined in Reg. Sec. 1.368-(1)(e)(3)) to acquire or redeem, during
the five-year period beginning on the Closing Date, any of the Aggregate Share
Consideration issued in the transaction either directly or indirectly or through
any transaction, agreement, or arrangement with any other Person.




(b)      Buyer has no present plan or intention to sell or otherwise dispose of
any of the Assets.




(c)      Buyer has no present intention not to continue the historic business of
Seller or not to use a significant portion of Seller’s business assets in
Buyer's business.




(d)      Buyer is not an investment company as defined in Section
368(a)(2)(F)(iii) and (iv) of the Code.




ARTICLE V

ADDITIONAL COVENANTS




     Section 5.1. Employees and Employee Benefits.




          (a) Information on Active Employees. For the purpose of this
Agreement, the term “Active Employees” shall mean all employees or consultants
employed on the Closing Date by Seller for the Business who are employed
exclusively in the Business as then conducted, including employees on temporary
leave of absence, including family medical leave, military leave, temporary
disability or sick leave, but excluding employees on long-term disability leave.




          (b) Employment of Active Employees by Buyer.




               (i) Not later than the Closing Date, Buyer shall offer employment
or consultancy to the Active Employees of Seller listed on Schedule 5.1(b) at
the compensation rates set forth on Schedule 5.1(b) and with such benefits, if
any, as specified on Schedule 5.1(b) (any such employees or consultants who
accept such offer of employment or consultancy being referred to as the “Hired
Active Employees”). Buyer shall have no obligation to offer employment to any
employees whose employment had been terminated (voluntarily or involuntarily) or
who have retired prior to the Closing Date.

  

               (ii) Neither Seller nor any of its Related Persons shall solicit
the continued employment of any Hired Active Employee after the Closing.




               (iii) It is understood and agreed that (A) Buyer’s expressed
intention to extend offers of employment as set forth in this section shall not
constitute any commitment, Contract or understanding (expressed or implied) of
any obligation on the part of Buyer to a post-Closing employment or consultancy
relationship of any fixed term or duration or upon any terms or conditions other
than those set forth in this Section, the Consultant Agreements and the
Non-Competition Agreements, and (B) unless otherwise specified in the Consultant
Agreements, employment or consultancy offered by Buyer may be terminated by
Buyer at any time for any reason (subject to any written commitments to the
contrary made by Buyer or Hired Employee and Legal Requirements). Nothing in
this Agreement shall be deemed to prevent or restrict in any way the right of
Buyer to terminate, reassign, promote or demote any of the Hired Active
Employees after the Closing or to change adversely or favorably the title,
powers, duties, responsibilities, functions, locations, salaries, other
compensation or terms or conditions of employment or consultancy of such Hired
Active Employees, except as otherwise provided in the Consultant Agreements.








28




--------------------------------------------------------------------------------










          (c) Salaries and Benefits.




               (i) Seller shall be responsible for (A) the payment of all wages
and other remuneration due to Active Employees with respect to their services as
employees of Seller through the close of business on the Closing Date, including
pro rata bonus payments and all vacation pay earned prior to the Closing Date,
if any; and (B) the payment of any termination or severance payments if such
employee is not a Hired Active Employee, provided that all Hired Active
Employees shall waive in writing any and all termination or severance payments
that would otherwise result from the termination of their employment by Seller.




               (ii) Seller shall be liable for any claims made or incurred by
Active Employees and their beneficiaries through the Closing Date under the
Employee Plans. For purposes of the immediately preceding sentence, a charge
will be deemed incurred, in the case of hospital, medical or dental benefits,
when the services that are the subject of the charge are performed and, in the
case of other benefits (such as disability or life insurance), when an event has
occurred or when a condition has been diagnosed that entitles the employee to
the benefit.




          (d) No Transfer of Assets. Neither Seller nor its Related Persons will
make any transfer of pension or other employee benefit plan assets to Buyer.




          (e) Terms of Employment. Subject to the provisions of Section
5.1(b)(i), Buyer will set its own initial terms and conditions of employment and
consultancy for the Hired Active Employees and others it may hire, including
work rules, and future wage structure, all as permitted by law. Buyer is not
obligated to assume any collective bargaining agreements under this Agreement.
Seller shall be solely liable for any severance payment required to be made to
its employees due to the Contemplated Transactions. Any bargaining obligations
of Buyer with any union with respect to bargaining unit employees subsequent to
the Closing, whether such obligations arise before or after the Closing, shall
be the sole responsibility of Buyer.




          (f) General Employee Provisions.




               (i) Seller and Buyer shall give any notices required by Legal
Requirements and take whatever other actions with respect to the plans, programs
and policies described in this Section 5.1 as may be necessary to carry out the
arrangements described in this Section 5.1.




               (ii) Seller and Buyer shall provide each other with such plan
documents and summary plan descriptions, employee data or other information as
may be reasonably required to carry out the arrangements described in this
Section 5.1.




               (iii) If any of the arrangements described in this Section 5.1
are determined by the IRS or other Governmental Body to be prohibited by law,
Seller and Buyer shall modify such arrangements to as closely as possible
reflect their expressed intent and retain the allocation of economic benefits
and burdens to the parties contemplated herein in a manner that is not
prohibited by law.




              (iv) Buyer shall not have any responsibility, liability or
obligation, whether to Active Employees, former employees, their beneficiaries
or to any other Person, with respect to any employee benefit plans, practices,
programs or arrangements (including the establishment, operation or termination
thereof and the notification and provision of COBRA coverage extension)
maintained by Seller.




     Section 5.2. Collection of Accounts Receivable.




(a) Seller shall cooperate with and assist Buyer in connection with the
collection of the Accounts Receivable and shall take all actions reasonably
requested by Buyer in connection therewith.  Following the Closing Date, if
Seller receives any payment with respect to the Accounts Receivable it shall
deliver such payment to Buyer in the form received within three (3) Business
Days after its receipt thereof.  Seller shall not have any claims, defenses or
rights to set-off with respect to any such payments.  Seller shall endorse or
deposit any checks or other instruments received in payment of the Accounts
Receivable.  





29




--------------------------------------------------------------------------------










(b)  In furtherance of Section 5.2(a), Seller, effective upon the Closing,
constitutes and appoints Buyer and its successors and assigns the agent of
Seller in the collection of the Accounts Receivable and the attorney-in-fact of
Seller, with full power of substitution, to execute, sign, endorse, or deliver,
in the name of Seller, receipts or any other document necessary to evidence,
collect, or otherwise realize upon such Accounts Receivable, and to institute
and prosecute, in the name of Seller or Buyer but on behalf of, and for the
benefit of, Buyer, and at the expense of Buyer, all proceedings and actions that
Buyer may deem desirable to collect, assert or enforce any claim, right or title
of any kind in and to the Accounts Receivable, and to defend and compromise any
and all actions, suits or proceedings that the owner of the Accounts Receivable
is entitled to defend or compromise.  Seller agrees that the foregoing powers
are coupled with an interest and are and shall be irrevocable by Seller in any
manner and for any reason (including the dissolution of Seller).  In addition,
Seller agrees to execute any further power-of-attorney that Buyer deems
reasonably necessary or appropriate to give effect to this Section 5.2(b) and
for Buyer to evidence, collect, or otherwise realize upon the Accounts
Receivable.




(c) Neither of Sections 5.2(a) nor (b) shall apply to any Accounts Receivable
assigned to Seller pursuant to Section 2.3(b)(i).




      Section 5.3. Payment of Other Retained Liabilities. Seller shall pay, or
make adequate provision for the payment, in full of all the Retained Liabilities
and other Liabilities of Seller under this Agreement. If any such Liabilities
are not so paid or provided for, or if Buyer reasonably determines that failure
to make any payments will impair Buyer’s use or enjoyment of the Assets or
conduct of the Business previously conducted by Seller with the Assets, Buyer
may, at any time after the Closing Date, elect to make all such payments
directly (but shall have no obligation to do so) and set off and deduct the full
amount of all such payments from the Indemnification Escrow on a pro rata basis,
as provided in Article VI.




     Section 5.4. Reports and Returns. Seller shall promptly after the Closing
prepare and file all reports and returns required by Legal Requirements relating
to the Business of Seller as conducted using the Assets, to and including the
Effective Time.




     Section 5.5. Assistance in Proceedings. Each party will cooperate with the
other party and its counsel in the contest or defense of, and make available its
personnel and provide any testimony and access to its books and Records in
connection with, any Proceeding involving or relating to (a) any Contemplated
Transaction or (b) any action, activity, circumstance, condition, conduct,
event, fact, failure to act, incident, occurrence, plan, practice, situation,
status or transaction on or before the Closing Date involving Seller, the
Business, or the Assets.




     Section 5.6. Noncompetition, Nonsolicitation and Nondisparagement.




          (a) Noncompetition. For a period of three (3) years after the Closing
Date, Seller covenants and agrees that it and the Hired Active Employees shall
not, anywhere in [the United States], directly or indirectly invest in, own,
manage, operate, finance, control, advise, render services to or guarantee the
obligations of any Person engaged in or planning to become engaged in the
businesses of the Business, provided, however, that Seller may acquire up to
(but not more than) five percent (5%) of any class of the securities of any
Person (but may not otherwise participate in the activities of such Person) if
such securities are listed on any national or regional securities exchange or
have been registered under Section 12(g) of the Exchange Act. The geographical
area encompassed by this Agreement is due to the nature and scope of Buyer’s
business offerings.




          (b) Nonsolicitation. For a period of three (3) years after the Closing
Date, Seller covenants and agrees that it and the Hired Active Employees shall
not, directly or indirectly:




               (i) solicit the business of any Person who is a customer of
Buyer;




               (ii) cause, induce or attempt to cause or induce any customer,
supplier, licensee, licensor, franchisee, employee, consultant or other business
relation of Buyer to cease doing business with Buyer, to deal with any
competitor of Buyer or in any way interfere with its relationship with Buyer;





30




--------------------------------------------------------------------------------










               (iii) cause, induce or attempt to cause or induce any customer,
supplier, licensee, licensor, franchisee, employee, consultant or other business
relation of Seller on the Closing Date or within the year preceding the Closing
Date to cease doing business with Buyer, to deal with any competitor of Buyer or
in any way interfere with its relationship with Buyer; or




               (iv) hire, retain or attempt to hire or retain any employee or
independent contractor of Buyer or in any way interfere with the relationship
between Buyer and any of its employees or independent contractors.




          (c) Nondisparagement. After the Closing Date, Seller will not
disparage Buyer or any of Buyer’s stockholders, directors, officers, employees
or agents.




          (d) Modification of Covenant. If a final judgment of a court or
tribunal of competent jurisdiction determines that any term or provision
contained in Section 5.6(a) through (c) is invalid or unenforceable, then the
parties agree that the court or tribunal will have the power to reduce the
scope, duration or geographic area of the term or provision, to delete specific
words or phrases or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision. This
Section 5.6 will be enforceable as so modified after the expiration of the time
within which the judgment may be appealed. This Section 5.6 is reasonable and
necessary to protect and preserve Buyer’s legitimate business interests and the
value of the Assets and to prevent any unfair advantage conferred on Seller.




     Section 5.7. Customer and Other Business Relationships. After the Closing,
Seller will cooperate with Buyer in its efforts to continue and maintain for the
benefit of Buyer those business relationships of Seller existing prior to the
Closing and relating to the Business to be operated by Buyer after the Closing,
including relationships with lessors, employees, regulatory authorities,
licensors, customers, suppliers and others, and Seller will use Best Efforts to
satisfy the Retained Liabilities in a manner that is not detrimental to any of
such relationships. Seller will refer to Buyer all inquiries relating to such
business. Neither Seller nor any of its officers, employees, or agents shall
take any action that would tend to diminish the value of the Assets after the
Closing or that would interfere with the business of Buyer to be engaged in
after the Closing.




     Section 5.8. Retention of and Access to Records. After the Closing Date,
Buyer shall retain for a period consistent with Buyer’s record-retention
policies and practices (but for no less than five years) those Records of Seller
delivered to Buyer. Buyer also shall provide Seller and its Representatives
reasonable access thereto, during normal business hours and on at least three
days’ prior written notice, to enable them to prepare financial statements, Tax
Returns, or deal with Tax audits.  Until such time as Seller is dissolved as a
corporate entity or three (3) years following the Closing Date, whichever occurs
first, Seller shall provide Buyer and its Representatives reasonable access to
Records that are related to any of the Excluded Assets, during normal business
hours and on at least three (3) days’ prior written notice, for any reasonable
purpose relating to the Contemplated Transactions, which purpose must be
specified by Buyer in such notice.




     Section 5.9. Further Assurances. The parties shall cooperate reasonably
with each other and with their respective Representatives in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and (c)
do such other acts and things, all as the other party may reasonably request for
the purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.




     Section 5.10. Conduct of Business Pending the Effective Time. At all times
from the execution of this Agreement until the Effective Time, except as set
forth in Part 5.10 or as expressly permitted elsewhere in this Agreement, Seller
shall conduct the Business in the Ordinary Course of Business and in compliance
in all material respects with all applicable Legal Requirements, and use Best
Efforts in light of its available cash, to preserve substantially intact the
Business and goodwill of its customers and suppliers, keep available the
services of its officers and employees and preserve the relationships with those
Persons having business dealing with Seller with respect to the Business.
Furthermore, except as set forth in Part 5.10 or as expressly permitted
elsewhere in this Agreement, Seller agrees not to take any of the following
actions without the prior written consent of Buyer:





31




--------------------------------------------------------------------------------










          (a) amend its Governing Documents;




          (b) (i) issue, deliver, pledge, transfer, dispose of or encumber any
shares of capital stock or other equity or voting interests of Seller or any
securities convertible into, exchangeable or exercisable for or representing the
right to subscribe for, purchase or otherwise receive any such shares or
interests or any stock appreciate rights, “phantom” stock rights, performance
units, rights to receive shares of capital stock or other rights that are linked
to the value of Seller’s common stock or the value of Seller or any part
thereof, provided, however, that none of the foregoing shall prohibit the
issuance of Seller common stock (i) upon the exercise of valid stock options
outstanding as of the date of this Agreement and (ii) in satisfaction of
outstanding debt obligations, not to exceed an aggregate of 1,009,083 shares;




               (ii) effect any stock split, stock combination, stock
reclassification, reverse stock split, stock dividend, recapitalization or other
similar transaction;




          (c) grant, confer or award any option, right, warrant, deferred stock
unit, conversion right or other right not existing on the date hereof to acquire
any of its shares capital stock or shares of deferred stock, restricted stock
awards, restricted stock units, stock appreciation rights, “phantom” stock
awards or other similar rights that are linked to the value of Seller’s common
stock or the value of Seller or any part thereof (whether or not pursuant to any
existing stock plan of Seller);




          (d) (i) except to the extent required under existing plans or
arrangements, increase any compensation or benefit of, or enter into or amend in
any material respect any employment or severance agreement with any of Seller’s
Representatives;




               (ii) grant any bonuses (including grants of bonuses to new hires)
to any of Seller’s Representatives;




               (iii) adopt any new Employee Plan, or amend or modify any
existing Employee Plan in any material respect, or accelerate the vesting of any
compensation (including equity-based awards) for the benefit of any of Seller’s
Representatives or grant or amend in any material respect any award under any
existing Employee Plans;




               (iv) provide any funding for any rabbi trust or similar
arrangement, or take any other action to fund or secure the payment of any
compensation or benefit;




               (v) grant to any of Seller’s Representatives any severance,
change-in-control, retention, termination or similar compensation or benefits or
increases therein;




               (vi) hire or otherwise employ any individual other than in the
Ordinary Course of Business; or




               (vii) terminate any employee other than for cause, including
misconduct or breach of Seller policies.




          (e) (i) declare, set aside or pay any dividend or make any other
distribution or payment (whether in cash, stock or other property or any
combination thereof) with respect to any shares of its capital stock or other
equity or voting interests, or




               (ii) directly or indirectly adjust, recapitalize, reclassify,
combine, split, subdivide, redeem, purchase or otherwise acquire any of its
shares of capital stock of, or other equity or voting interest in, Seller, or
any options, warrants, calls or rights to acquire any such stock or other
securities, other than in connection with Tax withholdings and exercise price
settlement upon the exercise of any outstanding stock options or the conversion
of any Seller restricted stock units outstanding on the date of this Agreement;




          (f) (i) transfer, sell, lease, sublease, license, sublicense or
otherwise dispose of any material assets or properties of Seller related to the
Business; or








32




--------------------------------------------------------------------------------







               (ii) mortgage or pledge any of the property or assets of Seller
related to the Business, or subject any such property or assets to any other
Encumbrance (except Permitted Encumbrances), other than, in the case of both (i)
and (ii), in the Ordinary Course of Business;




          (g) except in the Ordinary Course of Business, enter into, or amend or
terminate any Seller Contract or any lease or sublease; provided that in no
event shall Seller enter into any procurement contracts which require or involve
the payment by Seller of more than $5,000 individually or $10,000 in the
aggregate;




          (h) (i) merge with, enter into a consolidation with or otherwise
acquire a material portion of the outstanding equity interests in any Person or
acquire any portion of the assets or business of any Person (or any division or
line of business thereof) ; or




               (ii) otherwise acquire (including, through leases, subleases and
licenses of real property) any assets, except, in the case of this clause (ii),
in the Ordinary Course of Business; provided that no acquisitions that make it
more difficult in any material respect to obtain any approval or authorization
required in connection with the Contemplated Transactions hereby under any Legal
Requirement or that would reasonably be expected to prevent, delay, or impede
consummation of the Contemplated Transactions hereby shall be permitted without
consent;




          (i) create, incur or assume any indebtedness for borrowed money,
assume, guarantee, endorse or otherwise become liable or responsible (whether
directly, contingently or otherwise) for the indebtedness of another Person,
enter into any agreement to maintain any financial statement condition of
another Person or enter into any arrangement having the economic effect of any
of the foregoing;




          (j) create, incur or assume any Encumbrance affecting the Assets;




          (k) (i) modify, amend, accelerate, terminate or cancel any Seller
Contract,




               (ii) enter into, amend or modify any agreement or arrangement
with Persons that are “affiliates” (as such term is defined in Rule 144 under
the Securities Act), or




               (iii) enter into, extend or renew any contract which, if executed
prior to the date of this Agreement, would have been required to be disclosed
pursuant to Section 3.18, other than, in each case, in the Ordinary Course of
Business;




          (l) enter into, amend or modify any agreement which grants to any
Person exclusive supply, manufacturing, production, marketing or distribution
rights with respect to any products or technologies related to the Business;




          (m) transfer or license on an exclusive basis to any Person any rights
to the Intellectual Property Assets;




          (n) sell, transfer, lease, license, sublicense, mortgage, pledge,
encumber, grant or otherwise dispose of any Intellectual Property Assets or
amend or modify in any respect any existing material agreements with respect to
any Intellectual Property Assets;




          (o) enter into any material agreement with respect to the Intellectual
Property Assets or with respect to the intellectual property of any Third Party,
other than, in the case of intellectual property of any Third Party, in the
Ordinary Course of Business;




          (p) authorize, recommend, propose or announce an intention to adopt a
plan of complete or partial liquidation or dissolution of Seller;




          (q) form any subsidiary;




          (r) make any material Tax election or settle or compromise any
material Tax Liability, if such election, settlement or compromise would have
the effect of increasing the Tax Liability related to the Business for any
period;





33




--------------------------------------------------------------------------------










          (s) materially reduce the amount of any insurance coverage provided by
the existing insurance policies of Seller;




          (t) settle, pay or discharge any litigation, investigation, or
arbitration, other than the settlement, payment, discharge or satisfaction
thereof in the Ordinary Course of Business as long as the amount paid to settle,
pay or discharge such litigation, investigation or arbitration does not exceed
$10,000;




          (u) knowingly take or fail to take any action in breach of this
Agreement for the purpose of (or which would be reasonably expected to)
materially delaying or preventing the Contemplated Transactions (other than as
required by Legal Requirements); and




          (v) authorize any of, or commit, resolve, offer, agree or announce an
intention to take any of, the foregoing actions or any other action inconsistent
with the foregoing.




     Section 5.11. Seller Stockholders’ Approval.




          (a) Seller shall, in accordance with applicable Legal Requirements and
Seller’s Governing Documents, take all action necessary to solicit a vote or
written consent on a proposal to adopt and approve this Agreement and the
Contemplated Transactions as soon as practicable following the date of this
Agreement and in no event later than fifteen (15) days (or such other later date
which the parties may agree upon in writing) after the date of this Agreement.




          (b)  the board of directors of Seller shall recommend that Seller
Stockholders adopt and approve this Agreement, and Seller shall use its Best
Efforts to obtain the Seller Stockholder Approval.




     Section 5.12. Third Party Consents and Regulatory Approvals.  Subject to
the terms and conditions of this Agreement, each of Buyer and Seller will use
its Best Efforts to take, or cause to be taken, all actions and to do, or cause
to be done, all things necessary, proper or advisable under this Agreement and
applicable Legal Requirements to consummate the Contemplated Transactions as
soon as practicable after the date hereof, including:




               (i) preparing and filing, in consultation with the other party
and as promptly as practicable and advisable after the date hereof, all
documentation to effect all necessary applications, notices, petitions, filings,
and other documents and to obtain as promptly as practicable all consents,
clearances, waivers, licenses, orders, registrations, approvals, permits, Tax
rulings and authorizations necessary to be obtained from any third party or any
Governmental Body in order to consummate the Contemplated Transactions; and




               (ii) taking all reasonable steps as may be necessary to obtain
all such material consents, clearances, waivers, licenses, registrations,
permits, authorizations, Tax rulings, orders and approvals.




     Section 5.13. Non-Solicitation.




          (a) Upon execution of this Agreement, Seller shall and shall cause its
Representatives to cease immediately and cause to be terminated any and all
existing activities, discussions or negotiations with any Person conducted
heretofore with respect to, or that may reasonably be expected to lead to, an
Acquisition Proposal. Seller shall promptly after the date of this Agreement
instruct each Person which has heretofore executed a confidentiality agreement
relating to an Acquisition Proposal with or for the benefit of Seller to
promptly return or destroy all information, documents, and materials relating to
the Acquisition Proposal or to Seller or its businesses, operations or affairs
heretofore furnished by Seller or any of its Representatives to such Person or
any of its Representatives in accordance with the terms of any confidentiality
agreement with such Person.




          (b) Seller agrees that it shall not, and that it shall cause its
Representatives not to, directly or indirectly, (i) initiate, solicit, or
knowingly encourage or knowingly facilitate the submission of any inquiry,
indication of interest, proposal or offer that constitutes, or would reasonably
be expected to lead to, an Acquisition Proposal, (ii) participate in any
discussions or negotiations regarding, or furnish any non-public information to
any Person (other than Buyer) in connection with, an Acquisition Proposal, (iii)
enter into any letter of intent or agreement related to





34




--------------------------------------------------------------------------------







an Acquisition Proposal (other than a confidentiality agreement as contemplated
by Section 5.15(c)), or (iv) approve or recommend an Acquisition Proposal.




 (c) For purposes of this Agreement, “Acquisition Proposal” means any inquiry,
indication of interest, proposal or offer for any transaction or series of
related transactions involving (i) a merger, tender offer, recapitalization,
reorganization, liquidation, dissolution, business combination or consolidation,
or any similar transaction, involving Seller or the Business, (ii) a sale,
lease, license, exchange, mortgage, pledge, transfer or other acquisition of
assets that constitute at least 10% of the Assets, taken as a whole, or (iii) a
purchase or other acquisition (including by way of merger, consolidation, stock
exchange or otherwise) of beneficial ownership (the term “beneficial ownership”
for purposes of this Agreement having the meaning assigned thereto in Section
13(d) of the Exchange Act and the rules and regulations thereunder) of
securities representing 10% or more of the voting power of Seller; provided,
however, that the term “Acquisition Proposal” shall not include the Contemplated
Transactions.




     Section  5.14. Alternate Name Designation. On or before the Closing Date,
Seller shall deliver a certificate to Buyer from the appropriate Governmental
Body evidencing the termination of Seller’s name as “MeNetwork, Inc.” and shall
cooperate with Buyer to secure such name designation for Buyer’s use.




      

ARTICLE VI

INDEMNIFICATION; REMEDIES




     Section 6.1. Survival. Unless otherwise explicitly set forth in this
Agreement, all representations and warranties, in this Agreement, the Disclosure
Letter, the certificates delivered pursuant to Section 2.6 and any other
certificate or document delivered pursuant to this Agreement shall be accurate
as of the date of such certificate or document and as of the Closing date.  All
covenants and obligations in this Agreement and any other document delivered
pursuant to this Agreement shall survive the Closing for the period set forth
within such covenants and obligations. No party may bring a claim under this
Article VI for any Breach of any representation or warranty made in this
Agreement after the first anniversary of the Closing Date.  No party may bring a
claim under this Article VI for any Breach of any covenant or obligation under
this Agreement after the first anniversary of the date on which such covenant
expired or such obligation was to be performed.  The parties expressly intend to
limit the statute of limitations that may otherwise be applicable to a cause of
action under this Agreement, other than fraud.  The right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations shall not be affected by any investigation conducted
with respect to, or any Knowledge acquired (or capable of being acquired) at any
time, whether before or after the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty, covenant or
obligation. The waiver of any condition based upon the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations.




     Section 6.2. Indemnification and Reimbursement by Seller. Seller will
indemnify and hold harmless Buyer, and its employees, directors,
Representatives, stockholders and subsidiaries (collectively, the “Buyer
Indemnified Persons”), and will reimburse Buyer Indemnified Persons for any
loss, liability, claim, damage, expense (including costs of investigation and
defense and reasonable attorneys’ fees and expenses), whether or not involving a
Third-Party Claim (collectively, “Damages”), arising from or in connection with:




          (a) any Breach of any representation or warranty made by Seller in (i)
this Agreement, (ii) the Disclosure Letter, (iii) Seller’s Closing Documents
delivered pursuant to Section 2.6, (iv) any transfer instrument or (v) any other
certificate, document, writing or instrument delivered by Seller pursuant to
this Agreement;




          (b) any Breach of any covenant or obligation of Seller in this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller pursuant to this Agreement;




          (c) any Liability arising out of the ownership or operation of the
Assets prior to the Closing Date other than the Assumed Liabilities;





35




--------------------------------------------------------------------------------










          (d) any amount representing fees and expenses or other costs
attributable to Seller arising out of or in connection with the Contemplated
Transactions;




          (e) any litigation pending or threatened on the Closing Date against
Seller; or




          (f) any Retained Liabilities.




Notwithstanding anything to the contrary set forth in this Agreement, the sole
recourse for the indemnification provided in this Article VI shall, absent fraud
or willful misconduct, be to reclaim shares out of the Indemnification Escrow as
provided herein and pursuant to the Escrow Agreement, and such cancellation of
shares shall be the exclusive remedy available to the Buyer Indemnified Persons
arising from or relating to any of the Contemplated Transactions, including
(without limitation) in respect of any breach of or noncompliance with any
provision of this Agreement by Seller or its Representatives.  




     Section 6.3. Indemnification and Reimbursement by Buyer. Buyer will
indemnify and hold harmless Seller, Seller Stockholders, the Stockholder
Representative and the Earnout Representative (collectively, the “Seller
Parties”), and will reimburse Seller Parties, for any Damages arising from or in
connection with:




          (a) any Breach of any representation or warranty made by Buyer in this
Agreement or in any certificate, document, writing or instrument delivered by
Buyer pursuant to this Agreement;




          (b) any Breach of any covenant or obligation of Buyer in this
Agreement or in any other certificate, document, writing or instrument delivered
by Buyer pursuant to this Agreement;




          (c) any Liability arising out of the ownership or operation of the
Assets after the Closing Date other than the Retained Liabilities; or




          (d) any Assumed Liabilities.




     Section 6.4. Indemnification Escrow. The stock certificates comprising the
Indemnification Escrow shall be held by Escrow Agent, for the benefit of Seller
Stockholders (or Seller if required under Section 368(a)(1)(C) of the Code) (but
subject to any claims of Buyer asserted pursuant to Section 6.2 and any
adjustment to the Aggregate Share Consideration contemplated by Section 2.3(b))
in accordance with an Escrow Agreement to be agreed upon prior to the Closing
and then attached hereto as Exhibit 6.4 (the “Escrow Agreement”). The
Indemnification Escrow shall be the sole source available to compensate Buyer
pursuant to the indemnification obligations of Seller, absent fraud or willful
misconduct, and for the Aggregate Share Consideration adjustment contemplated by
Section 2.3(b).  During such time as the Indemnification Escrow is retained in
the custody of Escrow Agent the applicable Seller Stockholders shall,
nevertheless be entitled to vote their respective Indemnification Escrow shares,
and shall be entitled to the consideration exchanged for such Indemnification
Escrow shares in the event of an acquisition of such Indemnification Escrow
shares by a Third Party.




     Section 6.5. Escrow Period; Release From Escrow




          (a) The period in which the Indemnification Escrow is held shall
terminate upon the one (1) year anniversary of the Closing Date (the “Escrow
Period”); provided, however, that a portion of the Indemnification Escrow that
is necessary to satisfy any unsatisfied claims specified in any Officer’s
Certificate (as defined in Section 6.6) delivered to the Escrow Agent prior to
termination of the applicable Escrow Period with respect to facts and
circumstances existing prior to expiration of the applicable Escrow Period,
shall remain deposited with the Escrow Agent until such claims have been
resolved.




          (b) Within three (3) Business Days after the end of the Escrow Period
(the “Release Date”), the Escrow Agent shall release and deliver to the
applicable Seller Stockholders the certificates comprising the Indemnification
Escrow, less the number of shares necessary to cover any Damages described in an
Officer’s Certificate delivered in accordance with Section 6.5(a) with respect
to any pending but unresolved indemnification claims, valued at the Spindle
Average Price as of the last day of the Escrow Period. Any shares held back as a
result of the preceding





36




--------------------------------------------------------------------------------







sentence shall be released to the Seller Stockholders or cancelled on the stock
Records of Buyer (as appropriate) promptly upon resolution of each specific
indemnification claim involved.




     Section 6.6. Claims Upon Indemnification Escrow. Upon receipt by the Escrow
Agent on or before the Release Date of a certificate signed by any officer of
Buyer (an “Officer’s Certificate”) stating that Damages are alleged to exist
with respect to the indemnification obligations of Seller set forth in Section
6.2 and specifying in reasonable detail the individual items of such Damages or
costs included in the amount so stated, the date each such item was paid, or
properly accrued or arose, and the nature of the misrepresentation, breach of
warranty, covenant, claim or cost to which such item is related, the Escrow
Agent shall, subject to the provisions of this Article VI, in its capacity as
transfer agent of Buyer, cancel, as promptly as practicable, shares of out of
the Indemnification Escrow, on a pro rata basis, having a value, at the Spindle
Average Price as of the delivery date of such Officer’s Certificate, equal to
such Damages or costs. The presentation of any Officer’s Certificate with
respect to any indemnification obligation under Section 6.2 shall not limit the
right of Buyer to submit one or more additional Officer’s Certificates with
respect to the same or any other indemnification obligation.




     Section 6.7. Objections to Claims.




          (a) At the time of delivery of any Officer’s Certificate to the Escrow
Agent, Buyer shall deliver a duplicate copy of such Officer’s Certificate to the
Stockholder Representative.  For a period of 30 days after such delivery, the
Escrow Agent shall make no cancellation of the Indemnification Escrow pursuant
to Section 6.6 unless the Escrow Agent shall have received written authorization
from the Stockholder Representative to make such delivery. After the expiration
of such 30 day period, the Escrow Agent shall, in its capacity as transfer agent
of Buyer, cancel on the stock Records of Buyer the applicable portion of the
Indemnification Escrow in accordance with Section 6.6, provided that no such
cancellation may be made if the Stockholder Representative shall object in a
written statement to the claim made in the Officer’s Certificate, and such
statement shall have been delivered to the Escrow Agent and to Buyer prior to
the expiration of such 30-day period.




          (b) In case the Stockholder Representative shall so object in writing
to any claim or claims by Buyer made in any Officer’s Certificate, Buyer shall
have 30 days to respond in a written statement to the objection of the
Stockholder Representative.  If after such 30-day period there remains a dispute
as to any claims, the Stockholder Representative and Buyer shall attempt in good
faith for 60 days to agree upon the rights of the respective parties with
respect to each of such claims. If the Stockholder Representative and Buyer
should so agree, a memorandum setting forth such agreement shall be prepared and
signed by both parties and, if applicable, shall be furnished to the Escrow
Agent. The Escrow Agent shall be entitled to rely on any such memorandum and
shall release or cancel, as the case may be, such portion of the Indemnification
Escrow in accordance with the terms thereof.




          (c) If no agreement can be reached after good faith negotiation
between the parties pursuant to Section 6.7(b), then the Escrow Agent will
release  or cancel, as the case may be, the disputed portion of the
Indemnification Escrow, only:




               (i) in accordance with joint written instructions of Buyer and
the Stockholder Representative; or




               (ii) in accordance with a final, non-appealable order of a court
of competent jurisdiction (a “Final Decision”). Any Final Decision will be
accompanied by a legal opinion of counsel for the presenting party satisfactory
to the Escrow Agent to the effect that the order is final and non-appealable.
The Escrow Agent will act on such court order and legal opinion without further
question.




     Section 6.8. Third Party Claims Where Buyer Potentially Indemnified. In the
event Buyer becomes aware of a Third-Party Claim or Damages which Buyer believes
may result in a demand against the Indemnification Escrow or a claim for Damages
pursuant to the indemnification provisions of Section 6.2 hereof, Buyer shall
notify Seller of such claim. Buyer shall have the right to settle any such claim
with the consent of the Stockholder Representative which shall not be
unreasonably withheld so long as Seller, the Seller Stockholders and the
Stockholder Representative will be fully released from such claim in connection
with such settlement. In the event that Seller has consented to any such
settlement, Seller shall have no power or authority to object under Section 6.7
or any other provision of this Article VI to the amount of any claim by Buyer
against the Indemnification Escrow for indemnity with respect to such
settlement. The following procedures shall apply to this Section 6.8:





37




--------------------------------------------------------------------------------













          (a) If within 30 days after receiving such notice, Seller gives
written notice to Buyer stating it intends to defend against such claim or
Damages at its own cost and expense, the defense (including the right to settle
or compromise such action, subject to the consent of Buyer, which consent shall
not be unreasonably withheld) of such matter, including selection of counsel
(subject to the consent of Buyer, which consent shall not be unreasonably
withheld) and the sole power to direct and control such defense, shall be by
Seller and Seller shall make no payment in respect of such claim or Damages to
any Third Party as long as Seller is conducting a good faith and diligent
defense. In any such defense, Seller will consult with Buyer in connection with
Seller’s defense, and Buyer shall make available all information and assistance
that Seller may reasonably request and shall cooperate with Seller in such
defense.




          (b) In any such proceeding, Buyer shall have the right to retain its
own counsel, and will pay the fees and expenses of such counsel, unless: (i)
Seller and Buyer shall have mutually agreed to the contrary; (ii) Seller has
failed within a reasonable time to retain counsel; or (iii) the named parties in
any such proceeding (including any impleaded parties) include both Buyer and
Seller and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. In
any case specified in clauses (i), (ii) or (iii) of the preceding sentence,
Seller will bear the fees and expenses of counsel retained by Buyer, it being
understood that Seller shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for fees and expenses of more
than one separate firm (in addition to any local counsel) for Buyer, and that
all such fees and expenses shall be reimbursed by Seller as they are incurred.
Any such separate counsel for which Buyer claims it is entitled to have Seller
bear fees and expenses shall be designated in writing by Buyer. If in any such
proceeding there shall be a settlement or final judgment for the plaintiff,
Seller agrees to indemnify Buyer from and against any loss or liability by
reason of such settlement or judgment, provided that if the proceeding is
resolved by settlement, Seller has consented in writing to the settlement, which
consent will not be unreasonably withheld. Notwithstanding the foregoing, if at
any time Buyer shall have requested Seller to reimburse Buyer for fees and
expenses of counsel as contemplated in this Section 6.8(b), Seller agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (x) such settlement is entered into more than 30 days after
receipt by Seller of the request for reimbursement; and (y) Seller shall not
have reimbursed Buyer in accordance with such request (other than due to a
reasonable dispute as to the validity of such request) prior to the date of
settlement.




          (c) If no notice of intent to dispute and defend is given by Seller
under Section 6.8(a), or if Seller fails or ceases to conduct a diligent good
faith defense, Buyer shall, at the expense of Seller, undertake the defense of
such claim or Damages with counsel selected by Buyer, and shall have the right
to compromise or settle the same exercising reasonable business judgment.




     Section 6.9. Third Party Claims Where Seller Parties Potentially
Indemnified. In the event any Seller Party becomes aware of a Third-Party Claim
or Damages which is believed may result in a claim for Damages pursuant to the
indemnification provisions of Section 6.3 hereof, the Stockholder Representative
shall notify Buyer of such claim. The Seller Parties shall have the right to
settle any such claim with the consent of Buyer which shall not be unreasonably
withheld so long as Buyer and its Representatives will be fully released from
such claim in connection with such settlement. The following procedures shall
apply to this Section 6.9:




          (a) If within 30 days after receiving such notice, Buyer gives written
notice to the Seller Parties stating it intends to defend against such claim or
Damages at its own cost and expense, the defense (including the right to settle
or compromise such action, subject to the consent of the Seller Parties, which
consent shall not be unreasonably withheld) of such matter, including selection
of counsel (subject to the consent of the Seller Parties, which consent shall
not be unreasonably withheld) and the sole power to direct and control such
defense, shall be by Buyer and Buyer shall make no payment in respect of such
claim or Damages to any Third Party as long as Buyer is conducting a good faith
and diligent defense. In any such defense, Buyer will consult with the Seller
Parties in connection with Buyer’s defense, and the Seller Parties shall make
available all information and assistance that Buyer may reasonably request and
shall cooperate with Seller in such defense.








38




--------------------------------------------------------------------------------










          (b) In any such proceeding, the Seller Parties shall have the right to
retain its/their own counsel, and will pay the fees and expenses of such
counsel, unless: (i) the Seller Parties and Buyer shall have mutually agreed to
the contrary; (ii) Buyer has failed within a reasonable time to retain counsel;
or (iii) the named parties in any such proceeding (including any impleaded
parties) include both Buyer and the Seller Parties and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. In any case specified in clauses (i), (ii) or
(iii) of the preceding sentence, Buyer will bear the fees and expenses of
counsel retained by the Seller Parties, it being understood that Buyer shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for fees and expenses of more than one separate firm (in
addition to any local counsel) for the Seller Parties, and that all such fees
and expenses shall be reimbursed by Buyer as they are incurred. Any such
separate counsel for which any Seller Party claims it is entitled to have Buyer
bear fees and expenses shall be designated in writing by the Seller Parties. If
in any such proceeding there shall be a settlement or final judgment for the
plaintiff, Buyer agrees to indemnify the Seller Parties from and against any
loss or liability by reason of such settlement or judgment, provided that if the
proceeding is resolved by settlement, Buyer has consented in writing to the
settlement, which consent will not be unreasonably withheld. Notwithstanding the
foregoing, if at any time the Seller Parties shall have requested Buyer to
reimburse the Seller Parties for fees and expenses of counsel as contemplated in
this Section 6.9(b), Buyer agrees that it shall be liable for any settlement of
any proceeding effected without its written consent if (x) such settlement is
entered into more than 30 days after receipt by Buyer of the request for
reimbursement; and (y) Buyer shall not have reimbursed the Seller Parties in
accordance with such request (other than due to a reasonable dispute as to the
validity of such request) prior to the date of settlement.




          (c) If no notice of intent to dispute and defend is given by Buyer
under Section 6.9(a), or if Buyer fails or ceases to conduct a diligent good
faith defense, the Seller Parties shall, at the expense of the Seller Parties,
undertake the defense of such claim or Damages with counsel selected by the
Seller Parties, and shall have the right to compromise or settle the same
exercising reasonable business judgment.




ARTICLE VII

CONFIDENTIALITY




     Section 7.1. Definition of Confidential Information. As used in this
Article VII, the term “Confidential Information” means any and all of the
following information of Seller or Buyer that has been or may hereafter be
disclosed in any form, whether in writing, orally, electronically or otherwise,
or otherwise made available by observation, inspection or otherwise by either
party (Buyer, on the one hand, or Seller, on the other hand) or its
Representatives (collectively, a “Disclosing Party”) to the other party or its
Representatives (collectively, a “Receiving Party”): (i) all information that is
a trade secret under applicable trade secret or other law; (ii) all information
concerning product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer hardware, Software and computer software and database
technologies, systems, structures and architectures; (iii) all information
concerning the business and affairs of the Disclosing Party (which includes
historical and current financial statements, financial projections and budgets,
Tax Returns and accountants’ materials, historical, current and projected sales,
capital spending budgets and plans, business plans, strategic plans, marketing
and advertising plans, publications, client and customer lists and files,
contracts, the names and backgrounds of key personnel and personnel training
techniques and materials, however documented), and all information obtained from
review of the Disclosing Party’s documents or property or discussions with the
Disclosing Party regardless of the form of the communication; (iv) all notes,
analyses, compilations, studies, summaries and other material prepared by the
Receiving Party to the extent containing or based, in whole or in part, upon any
information included in the foregoing; and (v) the existence of this Agreement
or any of the terms of this Agreement or the Contemplated Transactions.











39




--------------------------------------------------------------------------------










     Section 7.2. Restricted Use of Confidential Information. Each Receiving
Party acknowledges the confidential and proprietary nature of the Confidential
Information of the Disclosing Party and agrees that such Confidential
Information (i) shall be kept confidential by the Receiving Party; (ii) shall
not be used for any reason or purpose other than to consummate the Contemplated
Transactions; and (iii) without limiting the foregoing, shall not be disclosed
by the Receiving Party to any Person, except in each case as otherwise expressly
permitted by the terms of this Agreement or with the prior written consent of
the Disclosing Party. From and after the Closing, the provisions of this Article
VII shall not apply to or restrict in any manner Buyer’s use of any Confidential
Information of Seller relating to any of the Assets or the Assumed Liabilities.
Notwithstanding the foregoing, the Receiving Party may disclose Confidential
Information to the Receiving Party’s attorneys and accountants.




     Section 7.3. Exceptions. Notwithstanding Section 7.1 above, Confidential
Information shall not include any information which (i) was publicly known and
made generally available in the public domain prior to the time of disclosure by
the Company; (ii) becomes publicly known and made generally available after
disclosure by the Company to the Receiving Party through no action or inaction
of the Receiving Party; (iii) is already in the possession of the Receiving
Party at the time of disclosure by the Company as shown by the Receiving Party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the Receiving Party from a Third Party without a breach of such third party’s
obligations of confidentiality; (v) is required by law to be disclosed by the
Receiving Party, provided that the Receiving Party gives the Company prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.




ARTICLE VIII

TERMINATION




     Section 8.1 Termination. This Agreement may be terminated and the
Contemplated Transactions may be abandoned at any time prior to the Effective
Time, whether before or after Seller Stockholder Approval:




          (a) by mutual written consent of Seller and Buyer;




          (b) by either Buyer or Seller if any Governmental Authority of
competent jurisdiction shall have issued a final and non-appealable order,
decree, judgment, injunction or ruling or taken any other action enjoining,
restraining or otherwise prohibiting the consummation of the Contemplated
Transactions; provided that the party seeking to terminate this Agreement shall
have used its Best Efforts to have such order, decree, judgment, injunction or
ruling lifted if and to the extent required by Section 5.13;




          (c) by either Buyer or Seller if the Contemplated Transactions shall
not have been consummated on or before March 15, 2013(the “Termination Date”);
provided, however, that the right to terminate this Agreement under this Section
8.1(c) shall not be available to any party if such party failed in any material
respect to perform any of its obligations under this Agreement or otherwise
violated this Agreement in any material respect;




          (d) by Buyer, in the event that Seller shall have (i) failed to
receive Seller Stockholder Approval, (ii) had an order, injunction, judgment,
ruling or decree, or other legal restraint or prohibition issued by any court of
competent jurisdiction, or Governmental Body preventing the consummation of the
Agreement and the Contemplated Transactions, (iii) breached or failed to perform
in any material respect any of its covenants or obligations required to be
performed by it under this Agreement or (iv) materially breached any
representation or warranty contained herein, or if a representation or warranty
of Seller shall have become untrue, which has not been cured within fifteen (15)
calendar days following notice by Buyer, or if the Termination Date is less than
fifteen (15) calendar days from the notice by Buyer, has not been or cannot
reasonably be expected to be cured by the Termination Date; provided that Buyer
is not in material breach of any representation, warranty or covenant contained
in this Agreement;




          (e) by Seller, in the event that Buyer shall have (i) breached or
failed to perform in any material respect any of its covenants or obligations
required to be performed by it under this Agreement or (ii) materially breached
any of its representations or warranties, in either case which breach or failure
would reasonably be expected to prevent or materially delay the consummation of
the Contemplated Transactions and is either incurable or, if curable, is not
cured by Buyer within fifteen (15) calendar days following notice by Seller or,
if the Termination Date is less than fifteen (15) calendar days from the notice
by Seller, has not been or cannot reasonably be expected to be cured by





40




--------------------------------------------------------------------------------







the Termination Date; provided at the time of the delivery of such written
notice Seller is not in material breach of any representation, warranty or
covenant contained in this Agreement;




          (f) by either Buyer or Seller if Seller shall have failed to obtain
Seller Stockholder Approval prior to the Termination Date; or




(g)  by Buyer upon written notice to Seller in the event Buyer determines that
it is not satisfied, in its sole discretion, with the results of its due
diligence review of Seller.




(h)  upon written notice by Buyer to Seller if any investment banking firm
engaged by Buyer disapproves the Contemplated Transactions.




     Section 8.2 Effect of Termination.  In the event of a termination and
abandonment of this Agreement by either Buyer or Seller as provided in Section
8.1, this Agreement shall immediately become void and have no effect, and none
of Buyer, Seller, any of their respective Representatives shall have any
liability or obligation of any nature whatsoever hereunder, or in connection
with the Contemplated Transactions, except that such obligations of the parties
specifically intended to be performed after the termination of this Agreement
shall survive any termination of this Agreement. Notwithstanding the foregoing,
neither of Buyer or Seller shall be relieved or released from any liabilities or
damages (which the parties acknowledge and agree shall not be limited to
reimbursement of expenses or out-of-pocket costs, and may include to the extent
proven the benefit of the bargain lost by such party or such party’s
stockholders) arising out of its intentional breach of any provision of this
Agreement or any other agreement delivered in connection herewith, or any fraud
and provided further, that in circumstances where Seller or Buyer is obligated
to consummate the Contemplated Transactions, the failure by such party to
consummate the Contemplated Transactions in accordance with the provisions
hereof shall be deemed an intentional breach by such party of this Agreement.




ARTICLE IX

GENERAL PROVISIONS




     Section 9.1. Expenses. Each party to this Agreement will bear its
respective fees and expenses incurred in connection with the preparation,
negotiation, execution and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of its Representatives.




     Section 9.2. Public Announcements. Any public announcement, press release
or similar publicity with respect to this Agreement or the Contemplated
Transactions will be issued, if at all, at such time and in such manner as Buyer
determines, provided that it is understood and agreed that Buyer and Seller
shall consult with each other in good faith regarding the content and form of
any press release or other announcement or disclosure relating to the
Contemplated Transactions.




     Section 9.3. Notices. All notices, Consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (a) delivered to the appropriate address
by hand or by nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile with confirmation of transmission by the transmitting
equipment; or (c) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses or
facsimile numbers and marked to the attention of the person (by name or title)
designated below (or to such other address or facsimile number or person as a
party may designate by notice to the other parties):




Seller:




MeNetwork, Inc.

4800 Baseline Road

Suite E104-303

Boulder, CO 80303
Attn: Mike Corbisiero, President and CEO








41




--------------------------------------------------------------------------------










With a copy to:




Mosaic Legal Group, PLLC

5185 MacArthur Boulevard

NW Suite 350

Washington, DC 20016

Fax:  (202) 600-2261

Attn: Scott Brown




Buyer:




Spindle, Inc.
18835 North Thompson Peak Parkway

Scottsdale, AZ 85255

Fax:  (888) 725-0613
Attn: William Clark, President




With a copy to:




Richardson & Patel, LLP

The Chrysler Building

405 Lexington Ave., 49th Floor

New York, NY 10174

Fax:  (917) 591-6898
Attn: Kevin Friedmann, Esq.




     Section 9.4. Jurisdiction; Venue. Any Proceeding arising out of or relating
to this Agreement or any Contemplated Transaction may be brought in the state or
federal courts located in the Borough of Manhattan, City of New York, New York
and each of the parties irrevocably submits to the exclusive jurisdiction of
each such court in any such Proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the Proceeding shall be heard and determined only in any such court
and agrees not to bring any Proceeding arising out of or relating to this
Agreement or any Contemplated Transaction in any other court.




     Section 9.5. Enforcement of Agreement. Each party hereto acknowledges and
agrees that the other party would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms and that any Breach of this Agreement by either party could not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which each party may be entitled, at
law or in equity, it shall be entitled to enforce any provision of this
Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent Breaches or threatened Breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.




     Section 9.6. Waiver; Extension; Remedies Cumulative. The rights and
remedies of the parties to this Agreement are cumulative and not alternative.
Neither any failure nor any delay by any party in exercising any right, power or
privilege under this Agreement or any of the documents referred to in this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. At any time prior to the Effective Time,
the parties hereto may, to the extent legally allowed, (a) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, and (c) waive
compliance with any of the agreements or conditions contained herein; provided,
however, that after the approval and adoption of this Agreement by Seller
Stockholders, no extension or waiver of this Agreement or any portion thereof
shall be made which by any Legal Requirement requires further approval of the
stockholders of Seller without obtaining such approval. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party, but such
extension or waiver or





42




--------------------------------------------------------------------------------







failure or delay to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.




     Section 9.7. Entire Agreement and Modification. This Agreement supersedes
all prior agreements, whether written or oral, between the parties with respect
to its subject matter (including any letter of intent and any confidentiality
agreement between Buyer and Seller) and constitutes (along with the Disclosure
Letter, Exhibits and other documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended,
supplemented, or otherwise modified except by a written agreement executed by
the party to be charged with the amendment; provided, however, that after
approval and adoption of this Agreement by Seller Stockholders, no amendment of
this Agreement shall be made which by Legal Requirement requires further
approval by the stockholders of Seller without obtaining such approval.




     Section 9.8. Disclosure Letter.




          (a) The information in the Disclosure Letter constitutes (i)
exceptions to particular representations, warranties, covenants and obligations
of Seller as set forth in this Agreement or (ii) descriptions or lists of assets
and liabilities and other items referred to in this Agreement. If there is any
inconsistency between the statements in this Agreement and those in the
Disclosure Letter (other than an exception expressly set forth as such in the
Disclosure Letter with respect to a specifically identified representation or
warranty), the statements in this Agreement will control.




          (b) The statements in the Disclosure Letter relate only to the
provisions in the Section of this Agreement to which they expressly relate and
not to any other provision in this Agreement.




 (c) Any disclosures contained in the Disclosure Letter which refer to a
document are qualified in their entirety by reference to the text of such
document, a true and complete copy of which has been included in the due
diligence information supplied to Buyer.

 (d) Seller may amend or supplement the Disclosure Letter and schedules of this
Agreement prior to the Closing, provided that Buyer may reject, in its sole
discretion, any such supplements or amendments to the Disclosure Letter or
schedules and thereupon exercise its termination right under Section 8.1(g)
unless Seller withdraws such proposed supplement or amendment.




     Section 9.9. Assignments, Successors and No Third-Party Rights. No party
may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 9.9.




     Section 9.10. Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.




     Section 9.11. Construction. The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Articles,” “Sections” and “Parts” refer to
the corresponding Articles, Sections and Parts of this Agreement and the
Disclosure Letter.




     Section 9.12. Time of Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.




     Section 9.13. Governing Law. This Agreement will be governed by and
construed under the laws of the State of Delaware without regard to
conflicts-of-laws principles that would require the application of any other
law.





43




--------------------------------------------------------------------------------










     Section 9.14. Execution of Agreement. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. The exchange of copies of this Agreement
and of signature pages by facsimile or email transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or email shall be deemed to be their original
signatures for all purposes.




     Section 9.15. Construction. This Agreement was negotiated by the parties
with the benefit of legal representation, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation hereof.




ARTICLE X

STOCKHOLDER REPRESENTATIVE




     Section 10.1. Appointment.  To efficiently administer Seller’s post-Closing
obligations and rights under this Agreement, including the defense and/or
settlement of any claims for indemnity by Buyer pursuant to Article VI, Ashton
Craig Page is hereby appointed to serve as the representative of the Seller
Stockholders (the “Stockholder Representative”).  The Stockholder
Representatives shall have full power and authority to make all decisions
relating to the defense and/or settlement of any claims for which Buyer may
claim to be entitled to indemnity pursuant to Article VI, all decisions and
actions relating to any adjustment to the Aggregate Share Consideration or
Aggregate Share Consideration and otherwise to act on behalf of the Seller
Stockholders in all respects with respect to this Agreement, including, without
limitation, the amendment or termination of such agreements.  All decisions and
actions by the Stockholder Representative shall be binding upon all the Seller
Stockholders, and no Seller Stockholders shall have the right to object to,
dissent from, protest or otherwise contest the same.  In the event of the death,
incapacity or resignation of the Stockholder Representative, the Seller
Stockholders holding a majority of the voting capital stock of Seller
immediately prior to the Effective Time (the “Majority Stockholders”) shall
promptly appoint a substitute Stockholder Representative; provided, however, in
no event shall a Stockholder Representative resign without the Majority
Stockholders having first appointed a substitute Stockholder Representative who
shall assume such duties immediately upon the resignation of such Stockholder
Representative.  From and after such time when Seller dissolves itself as a
corporation and continuing until the first anniversary of the Closing (or such
longer time as any portion of the Indemnification Escrow remains deposited with
the Escrow Agent in accordance with Section 6.5), the Stockholder Representative
shall be authorized and obligated to act on behalf of Seller in order to fulfill
all of Seller’s covenants set forth in Article V (other than Section 5.7) that
survive the Closing, including without limitation, Section 5.10.  By his
signature below, the Stockholder Representative agrees to fulfill such
obligation for the period specified.




     Section 10.2. Decisions Final.  Buyer shall have no right to object to,
protest or otherwise contest any matter related to the procedures for action
being taken by the Stockholder Representative as between the Stockholder
Representative and the Seller Stockholders.  Buyer hereby waives any claims it
may have or assert, including those that may arise in the future, against any
Stockholder Representative or any of his affiliates (other than Seller) that
relate to such Stockholder Representative’s role as such, including any claims
for any action or inaction taken or not taken by the Stockholder Representative
in connection herewith.




     Section 10.3. Binding Relationship.  Each Seller Stockholder that accepts
payment of consideration in respect of this Agreement shall be deemed, by such
acceptance of payment, to have agreed that (i) the provisions of this Article X
are independent and severable, are irrevocable and coupled with an interest and
shall be enforceable notwithstanding any rights or remedies such Seller
Stockholder may have in connection with the transactions contemplated by this
Agreement, (ii) the remedy at law for any breach of the provisions of this
Article X would be inadequate, (iii) such Seller Stockholder shall be entitled
to temporary and permanent injunctive relief without the necessity of proving
damages if such Seller Stockholder brings an action to enforce the provisions of
this Article X and (iv) the provisions of Article X shall be binding upon such
Seller Stockholder and the successors and assigns of such Seller Stockholder.
 In addition, each Seller Stockholder that accepts payment of consideration in
respect of this Agreement shall be deemed, by such acceptance of payment, to:








44




--------------------------------------------------------------------------------










          (a) have waived any claims he, she or it may have or assert, including
those that may arise in the future, against any Stockholder Representative and
any of his affiliates, for any action or inaction taken or not taken by the
Stockholder Representative in connection therewith; and




          (b) have agreed to his or her portion, if any, of the Indemnification
Escrow be paid by Buyer to the Escrow Agent and disbursed by the Escrow Agent in
accordance with the operative agreement governing the escrow.




     Section 10.4. Notices.  Any notice or communication delivered by Buyer to
the Stockholder Representative shall, as between Buyer, on the one hand, and the
Seller Stockholders, on the other hand, be deemed to have been delivered to all
Seller Stockholders.  Buyer shall be entitled to rely exclusively upon any
communication or writings given or executed by the Stockholder Representative in
connection with any claims for indemnity and shall not be liable in any manner
whatsoever for any action taken or not taken in reliance upon the actions taken
or not taken or communications or writings given or executed by the Stockholder
Representative.  Buyer shall be entitled to disregard any notices or
communications given or made by the Seller Stockholders (other than the
Stockholder Representative, if applicable) in connection with any claims for
indemnity unless given or made through the Stockholder Representative.




      Section 10.5. Stockholder Representative Expenses.  In the event that the
Stockholder Representative determines to hire or retain any attorneys,
accountants or other subject matter experts or to incur any third party costs or
expenses in connection with any dispute resolution process on the Seller
Stockholders’ behalf, all such fees, costs and expenses shall be the sole
responsibility of the Seller.  Further, all fees, costs, expenses or other
liabilities payable by Seller or the Stockholder Representative to the Escrow
Agent in accordance with the Escrow Agreement (including, without limitation,
pursuant to any indemnity for the benefit of the Escrow Agent thereunder) shall
be the sole responsibility of the Seller.  In the event that any travel by the
Stockholder Representative or his agents is reasonably required in connection
with the performance of his obligations under this Agreement or the Stockholder
Representative directly pays any costs or expenses for which he is entitled to
reimbursement, the Stockholder Representative shall be reimbursed for all such
reasonable expenses in the same manner as if such expenses were third party
expenses under the terms set forth herein.  On the initial Release Date, or such
later date when all indemnification claims made by Buyer pursuant to Article VI
hereof shall have been finally resolved in accordance therewith, the Stockholder
Representative shall have the right to recover reasonable expenses incurred by
the Stockholder Representative in connection herewith by receiving shares out of
the portion of the Indemnification Escrow to be released upon the initial
Release Date valued at the Spindle Average Price as of such date, following any
distribution thereof to Buyer, but prior to any distribution thereof to Seller
Stockholders, and prior to any such distribution, shall deliver to the Escrow
Agent a certificate setting forth the Stockholder Representative expenses
actually incurred.




Section 10.6  Limitation of Liability.  In addition to all the protections and
rights granted to the Stockholder Representative in Article VI hereof, to the
maximum extent permissible by applicable law, the Stockholder Representative
(and any successor to the Stockholder Representative) will incur no personal
liability to Buyer, Buyer Indemnified Parties, Seller or Seller Stockholders
with respect to any action or inaction taken or failed to be taken in connection
with his services as the Stockholder Representative, except with respect to his
own willful misconduct, gross negligence or bad faith.  The Stockholder
Representative may rely in good faith conclusively upon information, reports,
statements and opinions prepared by professionals hired or retained by the
Stockholder Representative.  

   













  

[Remainder of Page Intentionally Left Blank]





45




--------------------------------------------------------------------------------










     IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement
as of the date first written above.




BUYER:

 

 

SELLER:

 

Spindle, Inc.

 

MeNetwork, Inc.

 

By: /s/ William Clark

William Clark

 

By:  /s/ J. Michael Corbisiero

J. Michael Corbisiero

President

 

President and Chief Executive Officer 

 

 

 

 

 

 







ACKNOWLEDGED AND AGREED SOLELY FOR PURPOSES OF ARTICLE X BY:

STOCKHOLDER REPRESENTATIVE







/s/ Ashton Craig Page

Ashton Craig Page









































46


